 



Bank of South Carolina Corporation - 10-K [bsc-10k_123116.htm]

Exhibit 10.6

 

THE BANK OF SOUTH CAROLINA
EMPLOYEE STOCK OWNERSHIP PLAN

 



 

 

 



TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS       ARTICLE II ADMINISTRATION       2.1 POWERS AND
RESPONSIBILITIES OF THE EMPLOYER 15 2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY
16 2.3 ALLOCATION AND DELEGATION OF RESPONSIBILITIES 16 2.4 POWERS AND DUTIES OF
THE ADMINISTRATOR 17 2.5 RECORDS AND REPORTS 18 2.6 APPOINTMENT OF ADVISERS 18
2.7 PAYMENT OF EXPENSES 18 2.8 CLAIMS PROCEDURE 19 2.9 CLAIMS REVIEW PROCEDURE
19       ARTICLE III ELIGIBILITY       3.1 CONDITIONS OF ELIGIBILITY 19 3.2
EFFECTIVE DATE OF PARTICIPATION 20 3.3 DETERMINATION OF ELIGIBILITY 20 3.4
TERMINATION OF ELIGIBILITY 20 3.5 REHIRED EMPLOYEES AND BREAKS IN SERVICE 20 3.6
ELECTION NOT TO PARTICIPATE 22       ARTICLE IV CONTRIBUTION AND ALLOCATION    
  4.1 FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION 22 4.2 TIME OF PAYMENT OF
EMPLOYER CONTRIBUTION 22 4.3 ALLOCATION OF CONTRIBUTION, FORFEITURES AND
EARNINGS 22 4.4 MAXIMUM ANNUAL ADDITIONS 27 4.5 DIRECTED INVESTMENT ACCOUNT 29
4.6 QUALIFIED MILITARY SERVICE 30

 



1 

 

 

ARTICLE V FUNDING AND INVESTMENT POLICY       5.1 INVESTMENT POLICY 30 5.2
APPLICATION OF CASH 31 5.3 TRANSACTIONS INVOLVING COMPANY STOCK 31 5.4 LOANS TO
THE TRUST 32       ARTICLE VI VALUATIONS       6.1 VALUATION OF THE TRUST FUND
34 6.2 METHOD OF VALUATION 34       ARTICLE VII DETERMINATION AND DISTRIBUTION
OF BENEFITS       7.1 DETERMINATION OF BENEFITS UPON RETIREMENT 34 7.2
DETERMINATION OF BENEFITS UPON DEATH 35 7.3 DETERMINATION OF BENEFITS IN EVENT
OF DISABILITY 37 7.4 DETERMINATION OF BENEFITS UPON TERMINATION 37 7.5
DISTRIBUTION OF BENEFITS 39 7.6 HOW PLAN BENEFIT WILL BE DISTRIBUTED 41 7.7
REQUIRED MINIMUM DISTRIBUTIONS 42 7.8 DISTRIBUTION FOR MINOR OR INCOMPETENT
INDIVIDUAL 46 7.9 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN 47 7.10 RIGHT
OF FIRST REFUSALS 47 7.11 STOCK CERTIFICATE LEGEND 48 7.12 NONTERMINABLE
PROTECTIONS AND RIGHTS 49 7.13 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION
49 7.14 DIRECT ROLLOVER 49 7.15 CORRECTIVE DISTRIBUTIONS 51       ARTICLE VIII
TRUSTEE       8.1 BASIC RESPONSIBILITIES OF THE TRUSTEE 51 8.2 INVESTMENT POWERS
AND DUTIES OF THE TRUSTEE 52 8.3 OTHER POWERS OF THE TRUSTEE 53 8.4 VOTING
COMPANY STOCK 56

 



2 

 

 

8.5 DUTIES OF THE TRUSTEE REGARDING PAYMENTS 56 8.6 TRUSTEE’S COMPENSATION AND
EXPENSES AND TAXES 56 8.7 ANNUAL REPORT OF THE TRUSTEE 57 8.8 AUDIT 57 8.9
RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE 58 8.10 TRANSFER OF INTEREST 59  
    ARTICLE IX AMENDMENT, TERMINATION AND MERGERS       9.1 AMENDMENT 59 9.2
TERMINATION 60 9.3 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS 60       ARTICLE
X TOP HEAVY       10.1 TOP HEAVY PLAN REQUIREMENTS 60 10.2 DETERMINATION OF TOP
HEAVY STATUS 61       ARTICLE XI MISCELLANEOUS       11.1 PARTICIPANT’S RIGHTS
64 11.2 ALIENATION 64 11.3 CONSTRUCTION OF PLAN 65 11.4 GENDER AND NUMBER 65
11.5 LEGAL ACTION 65 11.6 PROHIBITION AGAINST DIVERSION OF FUNDS 65 11.7
EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE 66 11.8 INSURER’S PROTECTIVE CLAUSE
66 11.9 RECEIPT AND RELEASE FOR PAYMENTS 66 11.10 ACTION BY THE EMPLOYER 66
11.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY 67 11.12 HEADINGS 67
11.13 ELECTRONIC MEDIA 67 11.14 PLAN CORRECTION 67 11.15 APPROVAL BY INTERNAL
REVENUE SERVICE 68

 



3 

 

 

11.16 UNIFORMITY 68 11.17 SECURITIES AND EXCHANGE COMMISSION APPROVAL 68



 



4 

 



 

THE BANK OF SOUTH CAROLINA
EMPLOYEE STOCK OWNERSHIP PLAN

 

THIS AGREEMENT, hereby made and entered into this ________________ day of
_____________________________, by and between The Bank of South Carolina (herein
referred to as the “Employer”) and Fleetwood S. Hassell, Douglas H. Sass, Sheryl
G. Sharry and Eugene H. Walpole, IV (herein referred to as the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Employer heretofore established an Employee Stock Ownership Plan
effective January 1, 1989, (hereinafter called the “Effective Date”) known as
The Bank of South Carolina Employee Stock Ownership Plan (herein referred to as
the “Plan”) in recognition of the contribution made to its successful operation
by its employees and for the exclusive benefit of its eligible employees; and

 

WHEREAS, under the terms of the Plan, the Employer has the ability to amend the
Plan, provided the Trustee joins in such amendment if the provisions of the Plan
affecting the Trustee are amended; and

 

WHEREAS, contributions to the Plan will be made by the Employer and such
contributions made to the trust will be invested primarily in the capital stock
of the Employer;

 

NOW, THEREFORE, effective January 1, 2017, except as otherwise provided, the
Employer and the Trustee in accordance with the provisions of the Plan
pertaining to amendments thereof, hereby amend the Plan in its entirety and
restate the Plan to provide as follows:

 

ARTICLE I

DEFINITIONS

 

1.1       “Act” means the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 

1.2       “Administrator” means the Employer unless another person or entity has
been designated by the Employer pursuant to Section 2.2 to administer the Plan
on behalf of the Employer.

 

1.3       “Affiliated Employer” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).

 



1 

 

  

1.4       “Aggregate Account” means, with respect to each Participant, the value
of all accounts maintained on behalf of a Participant, whether attributable to
Employer or Employee contributions, subject to the provisions of Section 10.2.

 

1.5       “Anniversary Date” means the last day of the Plan Year.

 

1.6       “Beneficiary” means the person (or entity) to whom the share of a
deceased Participant’s interest in the Plan is payable.

 

1.7       “Code” means the Internal Revenue Code of 1986, as amended or replaced
from time to time.

 

1.8       “Company Stock” means common stock issued by the Employer (or by a
corporation which is a member of the controlled group of corporations of which
the Employer is a member) which is readily tradable on an established securities
market. If there is no common stock which meets the foregoing requirement, the
term “Company Stock” means common stock issued by the Employer (or by a
corporation which is a member of the same controlled group) having a combination
of voting power and dividend rights equal to or in excess of: (A) that class of
common stock of the Employer (or of any other such corporation) having the
greatest voting power, and (B) that class of common stock of the Employer (or of
any other such corporation) having the greatest dividend rights. Noncallable
preferred stock shall be deemed to be “Company Stock” if such stock is
convertible at any time into stock which constitutes “Company Stock” hereunder
and if such conversion is at a conversion price which (as of the date of the
acquisition by the Trust) is reasonable. For purposes of the preceding sentence,
pursuant to Regulations, preferred stock shall be treated as noncallable if
after the call there will be a reasonable opportunity for a conversion which
meets the requirements of the preceding sentence.

 

1.9       “Company Stock Account” means the account of a Participant which is
credited with the shares of Company Stock purchased and paid for by the Trust
Fund or contributed to the Trust Fund.

 

A separate accounting shall be maintained with respect to that portion of the
Company Stock Account attributable to a Participant’s or the Participant’s
Beneficiary’s election pursuant to Section 7.5(c)(3) to reinvest cash dividends
in Company Stock. Any such Company Stock allocated to the Company Stock Account
shall be fully Vested at all times and shall not be subject to Forfeiture for
any reason.

 

1.10       “Compensation” means, with respect to any Participant and except as
otherwise provided herein, such Participant’s wages as defined in Code Section
3401(a) and all other payments of compensation by the Employer (in the course of
the Employer’s trade or business) for a Plan Year (the “determination period”)
for which the Employer is required to furnish the Participant a written
statement under Code Sections 6041(d), 6051(a)(3) and 6052 (Form W-2 wages).
Compensation must be determined without regard to any rules under Code Section
3401(a) that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Code Section 3401(a)(2)).

 



2 

 

 

For purposes of this Section, the determination of Compensation shall be made
by:

 

(a)           including amounts which are contributed by the Employer pursuant
to a salary reduction agreement and which are not includible in the gross income
of the Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
403(b) or 457(b), and Employee contributions described in Code Section 414(h)(2)
that are treated as Employer contributions. For this purpose, amounts not
includible in gross income under Code Section 125 shall be deemed to include any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that the Participant has other
health coverage, provided the Employer does not request or collect information
regarding the Participant’s other health coverage as part of the enrollment
process for the health plan.

 

(b)           including Military Differential Pay.

 

(c)           making the following adjustments for amounts that are paid after
the Participant’s severance from employment with the Employer. Any other payment
of compensation paid after severance of employment that is not described in the
following types of compensation is not Compensation.

 

(1)           Compensation shall include regular pay after severance of
employment if:

 

(i)            The payment is regular compensation for services during the
Participant’s regular working hours, or compensation for services outside the
Participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and

 

(ii)           The payment would have been paid to the Participant prior to a
severance from employment if the Participant had continued in employment with
the Employer, and

 

(iii)          The payment is made by the later of 2 1/2 months after a
Participant’s severance from employment with the Employer or the end of the
Limitation Year that includes the date of the Participant’s severance from
employment with the Employer.

 



3 

 

 

(2)           Leave cash-outs shall be included in Compensation if those amounts
would have been included in the definition of Compensation if they were paid
prior to the Participant’s severance from employment with the Employer, and the
amounts are for unused accrued bona fide sick, vacation, or other leave, but
only if the Participant would have been able to use the leave if employment had
continued, and such payment is made by the later of 2 1/2 months after a
Participant’s severance from employment with the Employer or the end of the
Limitation Year that includes the date of the Participant’s severance from
employment with the Employer.

 

Compensation in excess of $200,000 (or such other amount provided in the Code)
shall be disregarded. Such amount shall be adjusted for increases in the cost of
living in accordance with Code Section 401(a)(17)(B), except that the dollar
increase in effect on January 1 of any calendar year shall be effective for the
Plan Year beginning with or within such calendar year. For any “determination
period” of less than twelve (12) months, the Compensation limit shall be an
amount equal to the Compensation limit for the calendar year in which the
“determination period” begins multiplied by the ratio obtained by dividing the
number of full months in the short “determination period” by twelve (12). A
“determination period” is not less than twelve (12) months solely because a
Participant’s Compensation does not include Compensation paid during a
determination period while the Participant was not a Participant in the Plan (or
a component of the Plan).

 

If any Employees are excluded from the Plan (or from any component of the Plan),
then Compensation for any such Employees who become eligible or cease to be
eligible to participate in the Plan (or in the component of the Plan) during a
Plan Year shall only include Compensation while such Employees are Eligible
Employees of the Plan (or of such component of the Plan).

 

If, in connection with the adoption of any amendment, the definition of
Compensation has been modified, then, except as otherwise provided herein, for
Plan Years prior to the Plan Year which includes the adoption date of such
amendment, Compensation means compensation determined pursuant to the terms of
the Plan then in effect.

 

1.11         “Contract” or “Policy” means any life insurance policy, retirement
income policy or annuity policy (group or individual) issued pursuant to the
terms of the Plan. In the event of any conflict between the terms of this Plan
and the terms of any contract purchased hereunder, the Plan provisions shall
control.

 

1.12         “Current Obligations” means Trust obligations arising from
extension of credit to the Trust and payable in cash within (1) year from the
date an Employer contribution is due.

 

1.13         “Early Retirement Date” means any Anniversary Date (prior to the
Normal Retirement Date) coinciding with or following the date on which a
Participant or Former Participant attains age 55, and has completed at least 5
Years of Service with the Employer (Early Retirement Age). A Participant shall
become fully Vested upon satisfying this requirement if still employed at Early
Retirement Age.

 



4 

 

 

A Former Participant who separates from service after satisfying any service
requirement but before satisfying the age requirement for Early Retirement Age
and who thereafter reaches the age requirement contained herein shall be
entitled to receive benefits under this Plan (other than any accelerated vesting
and allocations of Employer Contributions) as though the requirements for Early
Retirement Age had been satisfied.

 

1.14         “Eligible Employee” means any Employee, except as provided below.
The following Employees shall not be eligible to participate in this Plan:

 

(a)           Employees of Affiliated Employers, unless such Affiliated
Employers have specifically adopted this Plan in writing.

 

(b)           Individuals who are not reported on the payroll records of the
Employer as common law employees. In particular, it is expressly intended that
individuals who are not treated as common law employees by the Employer on its
payroll records, or partners or other Self-Employed Individuals who are treated
as independent contractors, are not Eligible Employees and are excluded from
Plan participation even if a court or administrative agency determines that such
individuals are common law employees and not independent contractors.

 

(c)           Employees who are Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2).

 

(d)           Employees whose employment is governed by the terms of a
collective bargaining agreement between Employee representatives (within the
meaning of Code Section 7701(a)(46)) and the Employer under which retirement
benefits were the subject of good faith bargaining between the parties, unless
such agreement expressly provides for coverage in this Plan.

 

(e)           Employees who are nonresident aliens (within the meaning of Code
Section 7701(b)(1)(B)) and who receive no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3)).

 

1.15         “Employee” means any person who is employed by the Employer or
Affiliated Employer. Employee shall include Leased Employees within the meaning
of Code Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are
covered by a plan described in Code Section 414(n)(5) and such Leased Employees
do not constitute more than 20% of the recipient’s non-highly compensated work
force.

 

1.16         “Employer” means The Bank of South Carolina and any successor which
shall maintain this Plan; and any predecessor which has maintained this Plan.
The Employer is a “C” corporation with principal offices in the State of South
Carolina.

 



5 

 

 

1.17         “ESOP” means an employee stock ownership plan that meets the
requirements of Code Section 4975(e)(7) and Regulation 54.4975-11.

 

1.18        “Exempt Loan” means a loan made to the Plan by a disqualified person
or a loan to the Plan which is guaranteed by a disqualified person and which
satisfies the requirements of Section 5.4 hereof. Any Exempt Loan must be
primarily for the benefit of the Plan Participants.

 

1.19         “Fiduciary” means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan.

 

1.20         “Fiscal Year” means the Employer’s accounting year of 12 months
commencing on January 1st of each year and ending the following December 31st.

 

1.21         “Forfeiture” means that portion of a Participant’s Account that is
not Vested, and occurs on the earlier of:

 

(a)           the distribution of the entire Vested portion of the Participant’s
Account of a Former Participant who has severed employment with the Employer.
For purposes of this provision, if the Former Participant has a Vested benefit
of zero, then such Former Participant shall be deemed to have received a
distribution of such Vested benefit as of the year in which the severance of
employment occurs, or

 

(b)           the last day of the Plan Year in which a Former Participant who
has severed employment with the Employer incurs five (5) consecutive 1-Year
Breaks in Service.

 

Regardless of the preceding provisions, if a Former Participant is eligible to
share in the allocation of Employer contributions or Forfeitures in the year in
which the Forfeiture would otherwise occur, then the Forfeiture will not occur
until the end of the first Plan Year for which the Former Participant is not
eligible to share in the allocation of Employer contributions or Forfeitures.
Furthermore, the term “Forfeiture” shall also include amounts deemed to be
Forfeitures pursuant to any other provision of this Plan.

 

1.22       “Former Participant” means a person who has been a Participant, but
who has ceased to be a Participant for any reason.

 

1.23       ”415 Compensation” with respect to any Participant means such
Participant’s wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer’s trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) and 6052, plus amounts
that would have been received and includible in taxable compensation but for an
election under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k),
or 457(b), plus Military Differential Pay. “415 Compensation” must be determined
without regard to any rules under Code Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).

 



6 

 

 

Notwithstanding the above, the determination of 415 Compensation shall be made
by:

 

(a)           including amounts not includible in gross income under Code
Section 125 shall be deemed to include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that the Participant has other health coverage, provided the
Employer does not request or collect information regarding the Participant’s
other health coverage as part of the enrollment process for the health plan.

 

(b)           making the following adjustments for amounts that are paid after
the Participant’s severance from employment with the Employer. Any other payment
of compensation paid after severance of employment that is not described in the
following types of compensation is not considered compensation within the
meaning of Code Section 415(c)(3), even if payment is made within the time
period specified above.

 

(1)           415 Compensation shall include regular pay after severance of
employment if:

 

(i)            The payment is regular compensation for services during the
Participant’s regular working hours, or compensation for services outside the
Participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and

 

(ii)           The payment would have been paid to the Participant prior to a
severance from employment if the Participant had continued in employment with
the Employer, and

 

(iii)          The payment is made by the later of 2 1/2 months after a
Participant’s severance from employment with the Employer or the end of the
Limitation Year that includes the date of the Participant’s severance from
employment with the Employer.

 

(2)           Leave cash-outs shall be included in 415 Compensation if those
amounts would have been included in the definition of 415 Compensation if they
were paid prior to the Participant’s severance from employment with the Employer
and the amounts are for unused accrued bona fide sick, vacation, or other leave,
but only if the Participant would have been able to use the leave if employment
had continued, and such amounts are paid by the later of 2 1/2 months after a
Participant’s severance from employment with the Employer or the end of the
Limitation Year that includes the date of the Participant’s severance from
employment with the Employer, and represents.

 



7 

 

 

1.24         “Highly Compensated Employee” means an Employee described in Code
Section 414(q) and the Regulations thereunder, and generally means any Employee
who:

 

(a)           was a “five percent owner” as defined in Section 1.28(b) at any
time during the “determination year” or the “look-back year”; or

 

(b)           for the “look-back year” had “415 Compensation” from the Employer
in excess of $80,000 and were in the Top Paid Group of Employees for the Plan
Year. The $80,000 amount is adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period is the calendar quarter
ending September 30, 1996.

 

The “determination year” means the Plan Year for which testing is being
performed, and the “look back year” means the immediately preceding twelve (12)
month period.

 

A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
“determination year,” in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).

 

In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. If a Nonresident Alien Employee has U.S. source income, that Employee
is treated as satisfying this definition if all of such Employee’s U.S. source
income from the Employer is exempt from U.S. income tax under an applicable
income tax treaty. Additionally, all Affiliated Employers shall be taken into
account as a single employer and Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) shall be considered Employees unless such
Leased Employees are covered by a plan described in Code Section 414(n)(5) and
are not covered in any qualified plan maintained by the Employer. The exclusion
of Leased Employees for this purpose shall be applied on a uniform and
consistent basis for all of the Employer’s retirement plans. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees without regard
to whether they performed services during the “determination year.”

 

1.25         “Highly Compensated Participant” means any Highly Compensated
Employee who is eligible to participate in the component of the Plan being
tested.

 



8 

 

 

1.26         “Hour of Service” means, for purposes of eligibility for
participation, vesting and benefit accrual, (1) each hour for which an Employee
is directly or indirectly compensated or entitled to compensation by the
Employer for the performance of duties (these hours will be credited to the
Employee for the computation period in which the duties are performed); (2) each
hour for which an Employee is directly or indirectly compensated or entitled to
compensation by the Employer (irrespective of whether the employment
relationship has terminated) for reasons other than performance of duties (such
as vacation, holidays, sickness, jury duty, disability, lay-off, military duty
or leave of absence) during the applicable computation period (these hours will
be calculated and credited pursuant to Department of Labor regulation
2530.200b-2 which is incorporated herein by reference); (3) each hour for which
back pay is awarded or agreed to by the Employer without regard to mitigation of
damages (these hours will be credited to the Employee for the computation period
or periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made). The same Hours of
Service shall not be credited both under (1) or (2), as the case may be, and
under (3).

 

Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.

 

For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.

 

For purposes of this Section, Hours of Service will be credited for employment
with other Affiliated Employers. The provisions of Department of Labor
regulations 2530.200b-2(b) and (c) are incorporated herein by reference.

 

1.27         “Investment Manager” means any Fiduciary described in Act Section
3(38).

 



9 

 

 

1.28         “Key Employee” means an Employee as defined in Code Section 416(i)
and the Regulations thereunder. Generally, any Employee or former Employee (as
well as each of the Employee’s or former Employee’s Beneficiaries) is considered
a Key Employee if the Employee’s or former Employee’s, at any time during the
Plan Year that contains the “determination date” (within the meaning of Section
10.2) has been included in one of the following categories:

 

(a)           an officer of the Employer (as that term is defined within the
meaning of the Regulations under Code Section 416) having annual “415
Compensation” greater than $130,000 (as adjusted under Code Section 416(i)(1)).

 

(b)          a “five percent owner” of the Employer. “Five percent owner” means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent (5%) of the outstanding stock of the
Employer or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than five percent (5%) of the capital or
profits interest in the Employer.

 

(c)           a “one percent owner” of the Employer having an annual “415
Compensation” from the Employer of more than $150,000. “One percent owner” means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than one percent (1%) of the outstanding stock of the Employer
or stock possessing more than one percent (1%) of the total combined voting
power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than one percent (1%) of the capital or
profits interest in the Employer.

 

For purposes of this Section, the determination of “415 Compensation” shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
403(b) or 457(b), and Employee contributions described in Code Section 414(h)(2)
that are treated as Employer contributions.

 

In determining percentage ownership hereunder, employers that would otherwise be
aggregated under Code Sections 414(b), (c), (m) and (o) shall be treated as
separate employers. In determining whether an individual has 415 Compensation of
more than $150,000 or $130,000 as adjusted, 415 Compensation from each employer
required to be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
taken into account.

 

1.29         “Late Retirement Date” means the Anniversary Date coinciding with
or next following a Participant’s actual Retirement Date after having reached
Normal Retirement Date.

 



10 

 

 

1.30         “Leased Employee” means any person (other than an Employee of the
recipient Employer) who pursuant to an agreement between the recipient Employer
and any other person or entity (“leasing organization”) has performed services
for the recipient (or for the recipient and related persons determined in
accordance with Code Section 414(n)(6)) on a substantially full time basis for a
period of at least one year, and such services are performed under primary
direction or control by the recipient Employer. Contributions or benefits
provided a Leased Employee by the leasing organization which are attributable to
services performed for the recipient Employer shall be treated as provided by
the recipient Employer. Furthermore, Compensation for a Leased Employee shall
only include Compensation from the leasing organization that is attributable to
services performed for the recipient Employer. A Leased Employee shall not be
considered an Employee of the recipient Employer:

 

(a)           if such employee is covered by a money purchase pension plan
providing:

 

(1)           a nonintegrated employer contribution rate of at least 10% of
compensation, as defined in Code Section 415(c)(3);

 

(2)           immediate participation;

 

(3)           full and immediate vesting; and

 

(b)           if Leased Employees do not constitute more than 20% of the
recipient Employer’s nonhighly compensated work force.

 

1.31         “Military Differential Pay” means any differential wage payments
made to an individual that represents an amount which, when added to the
individual’s military pay, approximates the amount of compensation that was paid
to the individual while working for the Employer. An individual receiving a
differential wage payment, as defined by Code Section 3401(h)(2), is treated as
an Employee of the Employer making the payment, and the differential wage
payment is treated as 415 Compensation.

 

The Plan is not treated as failing to meet the requirements of any provision
described in Code Section 414(u)(1)(C) (or corresponding Plan provisions) by
reason of any contribution or benefit which is based on the differential wage
payment. The preceding sentence applies only if all Employees of the Employer
performing service in the uniformed services described in Code Section
3401(h)(2)(A) are entitled to receive differential wage payments (as defined in
Code Section 3401(h)(2)) on reasonably equivalent terms and, if eligible to
participate in a retirement plan maintained by the Employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code Sections 410(b)(3), (4), and (5)).

 

1.32         “Non-Highly Compensated Participant” means any Participant who is
not a Highly Compensated Employee.

 

A Participant is a Non-Highly Compensated Participant for a particular Plan Year
if such Participant does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 



11 

 

 

1.33         “Non-Key Employee” means any Employee or former Employee (and such
Employee’s or former Employee’s Beneficiaries) who is not a Key Employee.

 

1.34         “Normal Retirement Age” means the Participant’s 65th birthday. A
Participant shall become fully Vested in the Participant’s Account upon
attaining Normal Retirement Age (if the Participant is an Employee on or after
such date).

 

1.35         “Normal Retirement Date” means the Anniversary Date coinciding with
or next following the Participant’s Normal Retirement Age.

 

1.36         “1-Year Break in Service” means, for purposes of eligibility for
participation and vesting, the applicable computation period during which an
Employee has not completed more than 500 Hours of Service with the Employer.
Further, solely for the purpose of determining whether a Participant has
incurred a 1-Year Break in Service, Hours of Service shall be recognized for
“authorized leaves of absence” and “maternity and paternity leaves of absence.”
Years of Service and 1-Year Breaks in Service shall be measured on the same
computation period.

 

“Authorized leave of absence” means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.

 

A “maternity or paternity leave of absence” means an absence from work for any
period by reason of the Employee’s pregnancy, birth of the Employee’s child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to prevent the Employee from
incurring a 1-Year Break in Service, or, in any other case, in the immediately
following computation period. The Hours of Service credited for a “maternity or
paternity leave of absence” shall be those which would normally have been
credited but for such absence, or, in any case in which the Administrator is
unable to determine such hours normally credited, eight (8) Hours of Service per
day. The total Hours of Service required to be credited for a “maternity or
paternity leave of absence” shall not exceed the number of Hours of Service
needed to prevent the Employee from incurring a 1-Year Break in Service.

 

1.37         “Other Investments Account” means the account of a Participant
which is credited with such Participant’s share of the net gain (or loss) of the
Plan, Forfeitures and Employer contributions in other than Company Stock and
which is debited with payments made to pay for Company Stock.

 

1.38         “Participant” means any Eligible Employee who participates in the
Plan and has not for any reason become ineligible to participate further in the
Plan.

 



12 

 

 

1.39         “Participant’s Account” means the account established and
maintained by the Administrator for each Participant with respect to such
Participant’s total interest in the Plan and Trust resulting from the Employer
contributions.

 

1.40         “Plan” means this instrument, including all amendments thereto.

 

1.41         “Plan Year” means the Plan’s accounting year of twelve (12) months
commencing on January 1st of each year and ending the following December 31st.

 

1.42         “Regulation” means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.

 

1.43         “Retired Participant” means a person who has been a Participant,
but who has become entitled to retirement benefits under the Plan.

 

1.44        “Retirement Date” means the date as of which a Participant retires
for reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant’s Normal Retirement Date, Early or Late Retirement Date
(see Section 7.1).

 

1.45         “Terminated Participant” means a person who has been a Participant,
but whose employment has been terminated other than by death, Total and
Permanent Disability or retirement.

 

1.46         “Top Heavy Plan” means a plan described in Section 10.2(a).



 

1.47         “Top Heavy Plan Year” means a Plan Year during which the Plan is a
Top Heavy Plan.

 

1.48         “Top-Paid Group” means the top-paid group as determined pursuant to
Code Section 414(q) and the Regulations thereunder and generally means the top
twenty percent (20%) of Employees who performed services for the Employer during
the applicable year, ranked according to the amount of “415 Compensation”
received from the Employer during such year. All Affiliated Employers shall be
taken into account as a single employer, and Leased Employees shall be treated
as Employees if required pursuant to Code Section 414(n) or (o). Employees who
are non-resident aliens who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. Furthermore, for the purpose of determining the number of Employees
in any year, the following additional Employees shall also be excluded, however,
such Employees may still be considered for the purpose of identifying the
particular Employees in the Top-Paid Group:

 

(a)           Employees with less than six (6) months of service;

 

(b)           Employees who normally work less than 17 1/2 hours per week;

 



13 

 

 

(c)           Employees who normally work less than six (6) months during a
year; and

 

(d)           Employees who have not yet attained age twenty-one (21).

 

In addition, if 90 percent or more of the Employees of the Employer are covered
under agreements the Secretary of Labor finds to be collective bargaining
agreements between Employee representatives and the Employer, and the Plan
covers only Employees who are not covered under such agreements, then Employees
covered by such agreements shall be excluded from both the total number of
active Employees as well as from the identification of particular Employees in
the Top-Paid Group.

 

The foregoing exclusions set forth in this Section shall be applied on a uniform
and consistent basis for all purposes for which the Code Section 414(q)
definition is applicable. Furthermore, in applying such exclusions, the Employer
may substitute any lesser service, hours or age.

 

1.49         “Total and Permanent Disability” means a physical or mental
condition of a Participant resulting from bodily injury, disease, or mental
disorder which renders such Participant incapable of continuing any gainful
occupation and which condition constitutes total disability under the federal
Social Security Acts.

 

1.50         “Trustee” means the person or entity named as trustee herein or in
any separate trust forming a part of this Plan, and any successors.

 

1.51         “Trust Fund” means the assets of the Plan and Trust as the same
shall exist from time to time.

 

1.52         “Unallocated Company Stock Suspense Account” means an account
containing Company Stock acquired with the proceeds of an Exempt Loan and which
has not been released from such account and allocated to the Participants’
Company Stock Accounts.

 

1.53         “Valuation Date” means the Anniversary Date and may include any
other date or dates deemed necessary or appropriate by the Administrator for the
valuation of the Participant’s accounts during the Plan Year, which may include
any day that the Trustee, any transfer agent appointed by the Trustee or the
Employer or any stock exchange used by such agent, are open for business.

 

1.54         “Vested” means the nonforfeitable portion of any account maintained
on behalf of a Participant.

 

1.55         “Year of Service” means the computation period of twelve (12)
consecutive months, herein set forth, during which an Employee has at least 1000
Hours of Service.

 



14 

 

 

For purposes of eligibility for participation, the initial computation period
shall begin with the date on which the Employee first performs an Hour of
Service. The participation computation period beginning after a 1-Year Break in
Service shall be measured from the date on which an Employee again performs an
Hour of Service. The participation computation period shall shift to the Plan
Year which includes the anniversary of the date on which the Employee first
performed an Hour of Service. If there is a shift to the Plan Year, then an
Employee who is credited with the required Hours of Service in both the initial
computation period (or the computation period beginning after a 1-Year Break in
Service) and the Plan Year which includes the anniversary of the date on which
the Employee first performed an Hour of Service, shall be credited with two (2)
Years of Service for purposes of eligibility to participate.

 

For vesting purposes, the computation periods shall be the Plan Year, including
periods prior to the Effective Date of the Plan.

 

The computation period shall be the Plan Year if not otherwise set forth herein.

 

Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c). However, in determining
whether an Employee has completed a Year of Service for benefit accrual purposes
in the short Plan Year, the number of the Hours of Service required shall be
proportionately reduced based on the number of full months in the short Plan
Year.

 

Years of Service with any Affiliated Employer shall be recognized.

 

ARTICLE II

ADMINISTRATION

 

2.1           POWERS AND RESPONSIBILITIES OF THE EMPLOYER

 

(a)           In addition to the general powers and responsibilities otherwise
provided for in this Plan, the Employer shall be empowered to appoint and remove
the Trustee and the Administrator from time to time as it deems necessary for
the proper administration of the Plan to ensure that the Plan is being operated
for the exclusive benefit of the Participants and their Beneficiaries in
accordance with the terms of the Plan, the Code, and the Act. The Employer may
appoint counsel, specialists, advisers, agents (including any nonfiduciary
agent) and other persons as the Employer deems necessary or desirable in
connection with the exercise of its fiduciary duties under this Plan. The
Employer may compensate such agents or advisers from the assets of the Plan as
fiduciary expenses (but not including any business (settlor) expenses of the
Employer), to the extent not paid by the Employer.

 

(b)           The Employer may, by written agreement or designation, appoint at
its option an Investment Manager (qualified under the Investment Company Act of
1940 as amended), investment adviser, or other agent to provide direction to the
Trustee with respect to any or all of the Plan assets. Such appointment shall be
given by the Employer in writing in a form acceptable to the Trustee and shall
specifically identify the Plan assets with respect to which the Investment
Manager or other agent shall have authority to direct the investment.

 



15 

 

 

(c)           The Employer shall establish a “funding policy and method,” i.e.,
it shall determine whether the Plan has a short run need for liquidity (e.g., to
pay benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustee, who shall coordinate such Plan needs with its investment policy.
The communication of such a “funding policy and method” shall not, however,
constitute a directive to the Trustee as to the investment of the Trust Funds.
Such “funding policy and method” shall be consistent with the objectives of this
Plan and with the requirements of Title I of the Act.

 

(d)           The Employer shall periodically review the performance of any
Fiduciary or other person to whom duties have been delegated or allocated by it
under the provisions of this Plan or pursuant to procedures established
hereunder. This requirement may be satisfied by formal periodic review by the
Employer or by a qualified person specifically designated by the Employer,
through day-to-day conduct and evaluation, or through other appropriate ways.

 

(e)           The Employer will furnish Plan Fiduciaries and Participants with
notices and information statements when voting rights must be exercised pursuant
to Section 8.4.

 

2.2           DESIGNATION OF ADMINISTRATIVE AUTHORITY

 

The Employer shall be the Administrator. The Employer may appoint any person,
including, but not limited to, the Employees of the Employer, to perform the
duties of the Administrator. Any person so appointed shall signify acceptance by
filing written acceptance with the Employer. Upon the resignation or removal of
any individual performing the duties of the Administrator, the Employer may
designate a successor.

 

2.3           ALLOCATION AND DELEGATION OF RESPONSIBILITIES

 

If more than one person is appointed as Administrator, the responsibilities of
each Administrator may be specified by the Employer and accepted in writing by
each Administrator. In the event that no such delegation is made by the
Employer, the Administrators may allocate the responsibilities among themselves,
in which event the Administrators shall notify the Employer and the Trustee in
writing of such action and specify the responsibilities of each Administrator.
The Trustee thereafter shall accept and rely upon any documents executed by the
appropriate Administrator until such time as the Employer or the Administrators
file with the Trustee a written revocation of such designation.

 



16 

 

 

2.4           POWERS AND DUTIES OF THE ADMINISTRATOR

 

The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan; provided, however, that any procedure, discretionary act, interpretation
or construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a), and shall comply with the terms of the Act and all regulations
issued pursuant thereto. The Administrator shall have all powers necessary or
appropriate to accomplish the Administrator’s duties under the Plan.

 

The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:

 

(a)           the discretion to determine all questions relating to the
eligibility of Employees to participate or remain a Participant hereunder and to
receive benefits under the Plan;

 

(b)           to compute, certify, and direct the Trustee with respect to the
amount and the kind of benefits to which any Participant shall be entitled
hereunder;

 

(c)           to authorize and direct the Trustee with respect to all
nondiscretionary or otherwise directed disbursements from the Trust;

 

(d)           to maintain all necessary records for the administration of the
Plan;

 

(e)           to interpret the provisions of the Plan and to make and publish
such rules for regulation of the Plan as are consistent with the terms hereof;

 

(f)            to determine the size and type of any Contract to be purchased
from any insurer, and to designate the insurer from which such Contract shall be
purchased;

 

(g)           to compute and certify to the Employer and to the Trustee from
time to time the sums of money necessary or desirable to be contributed to the
Plan;

 



17 

 

 

(h)           to consult with the Employer and the Trustee regarding the short
and long-term liquidity needs of the Plan in order that the Trustee can exercise
any investment discretion in a manner designed to accomplish specific
objectives;

 

(i)           to establish and communicate to Participants a procedure for
allowing each Participant to direct the Trustee as to the distribution of such
Participant’s Company Stock Account pursuant to Section 4.5;

 

(j)            to establish and communicate to Participants a procedure and
method to insure that each Participant will vote Company Stock allocated to such
Participant’s Company Stock Account pursuant to Section 8.4;

 

(k)           to determine the validity of, and take appropriate action with
respect to, any qualified domestic relations order received by it; and

 

(l)            to assist any Participant regarding the Participant’s rights,
benefits, or elections available under the Plan.

 

2.5           RECORDS AND REPORTS

 

The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.

 

2.6           APPOINTMENT OF ADVISERS

 

The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan’s investment fiduciaries.

 

2.7           PAYMENT OF EXPENSES

 

All expenses of administration may be paid out of the Trust Fund unless paid by
the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any Named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, and other specialists and their agents, the costs of any bonds
required pursuant to Act Section 412, and other costs of administering the Plan.
Until paid, the expenses shall constitute a liability of the Trust Fund.



 



18 

 

 

2.8           CLAIMS PROCEDURE

 

Claims for benefits under the Plan may be filed in writing with the
Administrator. Written or electronic notice of the disposition of a claim shall
be furnished to the claimant within 90 days after the application is filed, or
such period as is required by applicable law or Department of Labor regulation.
In the event the claim is denied, the reasons for the denial shall be
specifically set forth in the notice in language calculated to be understood by
the claimant, pertinent provisions of the Plan shall be cited, and, where
appropriate, an explanation as to how the claimant can perfect the claim will be
provided. In addition, the claimant shall be furnished with an explanation of
the Plan’s claims review procedure.

 

2.9           CLAIMS REVIEW PROCEDURE

 

Any Employee, former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.8 shall be
entitled to request the Administrator to give further consideration to a claim
by filing with the Administrator a written request for a hearing. Such request,
together with a written statement of the reasons why the claimant believes the
claim should be allowed, shall be filed with the Administrator no later than 60
days after receipt of the written or electronic notification provided for in
Section 2.8. The Administrator shall then conduct a hearing within the next 60
days, at which the claimant may be represented by an attorney or any other
representative of such claimant’s choosing and expense and at which the claimant
shall have an opportunity to submit written and oral evidence and arguments in
support of the claim. At the hearing the claimant or the claimant’s
representative shall have an opportunity to review all documents in the
possession of the Administrator which are pertinent to the claim at issue and
its disallowance. Either the claimant or the Administrator may cause a court
reporter to attend the hearing and record the proceedings. In such event, a
complete written transcript of the proceedings shall be furnished to both
parties by the court reporter. The full expense of any such court reporter and
such transcripts shall be borne by the party causing the court reporter to
attend the hearing. A final decision as to the allowance of the claim shall be
made by the Administrator within 60 days of receipt of the appeal (unless there
has been an extension of 60 days due to special circumstances, provided the
delay and the special circumstances occasioning it are communicated to the
claimant within the 60 day period). Such communication shall be written in a
manner calculated to be understood by the claimant and shall include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based.

 

ARTICLE III

ELIGIBILITY

 

3.1           CONDITIONS OF ELIGIBILITY

 

Any Eligible Employee who has completed one (1) Year of Service and has attained
age 21 shall be eligible to participate hereunder as of the date such Employee
has satisfied such requirements. However, any Employee who was a Participant in
the Plan prior to the effective date of this amendment and restatement shall
continue to participate in the Plan.

 



19 

 

 

3.2           EFFECTIVE DATE OF PARTICIPATION

 

An Eligible Employee shall become a Participant effective as of the first day of
the Plan Year in which such Employee met the eligibility requirements of Section
3.1 if such eligibility requirements were met during the first six months of
that Plan Year, or, if such Employee met the eligibility requirements of Section
3.1 during the last six months of a Plan Year, then the Employee shall become a
Participant effective as of the first day of the next succeeding Plan Year,
provided said Employee was still employed as of such date (or if not employed on
such date, as of the date of rehire if a 1-Year Break in Service has not
occurred or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee not terminated employment).

 

If an Employee, who has satisfied the Plan’s eligibility requirements and would
otherwise have become a Participant, shall go from a classification of a
noneligible Employee to an Eligible Employee, such Employee shall become a
Participant on the date such Employee becomes an Eligible Employee or, if later,
the date that the Employee would have otherwise entered the Plan had the
Employee always been an Eligible Employee.

 

If an Employee, who has satisfied the Plan’s eligibility requirements and would
otherwise become a Participant, shall go from a classification of an Eligible
Employee to a noneligible class of Employees, such Employee shall become a
Participant in the Plan on the date such Employee again becomes an Eligible
Employee, or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee always been an Eligible Employee. However, if such
Employee incurs a 1-Year Break in Service, eligibility will be determined under
the Break in Service rules set forth in Section 3.5.

 

3.3           DETERMINATION OF ELIGIBILITY

 

The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.9.

 

3.4           TERMINATION OF ELIGIBILITY

 

In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Year of Service completed while a noneligible
Employee, until such time as the Participant’s Account shall be forfeited or
distributed pursuant to the terms of the Plan. Additionally, the Former
Participant’s interest in the Plan shall continue to share in the earnings of
the Trust Fund.

 

3.5           REHIRED EMPLOYEES AND BREAKS IN SERVICE

 

(a)           If any Participant becomes a Former Participant due to severance
from employment with the Employer and is reemployed by the Employer before a
1-Year Break in Service occurs, the Former Participant shall become a
Participant as of the reemployment date.

 



20 

 

 

(b)           If any Employee becomes a former Employee due to severance from
employment with the Employer and is reemployed after a 1-Year Break in Service
has occurred, Years of Service shall include Years of Service prior to the
1-Year Break in Service subject to the following rules:

 

(1)           In the case of a former Employee who under the Plan does not have
a nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Years of Service before a period of 1-Year Break in Service will
not be taken into account if the number of consecutive 1-Year Breaks in Service
equal or exceed the greater of (A) five (5) or (B) the aggregate number of
pre-break Years of Service. Such aggregate number of Years of Service will not
include any Years of Service disregarded under the preceding sentence by reason
of prior 1-Year Breaks in Service.

 

(2)           A former Employee who has not had Years of Service before a 1-Year
Break in Service disregarded pursuant to (1) above, shall participate in the
Plan as of the date of reemployment.

 

(c)           After a Former Participant who has severed employment with the
Employer incurs five (5) consecutive 1-Year Breaks in Service, the Vested
portion of said Former Participant’s Account attributable to pre-break service
shall not be increased as a result of post-break service. In such case, separate
accounts will be maintained as follows:

 

(1)           one account for nonforfeitable benefits attributable to pre-break
service; and

 

(2)           one account representing the Participant’s Employer derived
account balance in the Plan attributable to post-break service.

 

(d)           If any Participant becomes a Former Participant due to severance
of employment with the Employer and is reemployed by the Employer before five
(5) consecutive 1-Year Breaks in Service, and such Former Participant had
received a distribution of the entire Vested interest prior to reemployment,
then the forfeited account shall be reinstated only if the Former Participant
repays the full amount which had been distributed. Such repayment must be made
before the earlier of five (5) years after the first date on which the
Participant is subsequently reemployed by the Employer or the close of the first
period of five (5) consecutive 1-Year Breaks in Service commencing after the
distribution. If a distribution occurs for any reason other than a severance of
employment, the time for repayment may not end earlier than five (5) years after
the date of distribution. In the event the Former Participant does repay the
full amount distributed, the undistributed forfeited portion of the
Participant’s Account must be restored in full, unadjusted by any gains or
losses occurring subsequent to the Valuation Date preceding the distribution.
The source for such reinstatement may be Forfeitures occurring during the Plan
Year. If such source is insufficient, then the Employer will contribute an
amount which is sufficient to restore any such forfeited Accounts provided,
however, that if a discretionary contribution is made for such year, such
contribution shall first be applied to restore any such Accounts and the
remainder shall be allocated in accordance with Section 4.3.



 



21 

 



 

If a non-Vested Former Participant was deemed to have received a distribution
and such Former Participant is reemployed by the Employer before five (5)
consecutive 1-Year Breaks in Service, then such Participant will be deemed to
have repaid the deemed distribution as of the date of reemployment.

 

3.6           ELECTION NOT TO PARTICIPATE

 

An Employee may, subject to the approval of the Employer, elect voluntarily and
irrevocably not to participate in the Plan. The election not to participate must
be communicated to the Employer, in writing, within a reasonable period of time
before the beginning of the first Plan Year to which such waiver shall apply.

 

ARTICLE IV

CONTRIBUTION AND ALLOCATION

 

4.1           FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

 

(a)           For each Plan Year, the Employer shall contribute to the Plan such
amount as shall be determined by the Employer.

 

(b)           The Employer contribution shall not be limited to years in which
the Employer has current or accumulated net profit. Additionally, to the extent
necessary, the Employer shall contribute to the Plan the amount necessary to
provide the top heavy minimum contribution. All contributions by the Employer
shall be made in cash or, if there is no prohibited transaction within the
meaning of Labor regulation 2509.94-3, in such property as is acceptable to the
Trustee.

 

4.2           TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

 

The Employer may make its contribution to the Plan for a particular Plan Year at
such time as the Employer, in its sole discretion, determines. If the Employer
makes a contribution for a particular Plan Year after the close of that Plan
Year, the Employer will designate to the Trustee the Plan Year for which the
Employer is making its contribution.

 

4.3           ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS

 

(a)           The Administrator shall establish and maintain an account in the
name of each Participant to which the Administrator shall credit as of each
Anniversary Date, or other Valuation Date, all amounts allocated to each such
Participant as set forth herein.

 



22 

 

 

(b)           The Employer shall provide the Administrator with all information
required by the Administrator to make a proper allocation of the Employer
contribution for each Plan Year. Within a reasonable period of time after the
date of receipt by the Administrator of such information, the Administrator
shall allocate such contribution to each Participant’s Account in the same
proportion that each such Participant’s Compensation for the year bears to the
total Compensation of all Participants for such year.

 

Only Participants who have completed a Year of Service during the Plan Year and
are actively employed on the last day of the Plan Year shall be eligible to
share in the discretionary contribution for the year.

 

(c)           The Company Stock Account of each Participant shall be credited as
of each Anniversary Date with Forfeitures of Company Stock and the Participant’s
allocable share of Company Stock (including fractional shares) purchased and
paid for by the Plan or contributed in kind by the Employer. Stock dividends on
Company Stock held in the Participant’s Company Stock Account shall be credited
to the Participant’s Company Stock Account when paid to the Plan. Cash dividends
on Company Stock held in the Participant’s Company Stock Account shall, in the
sole discretion of the Administrator, either be credited to the Participant’s
Other Investments Account when paid to the Plan or be used to repay an Exempt
Loan; provided, however, that when cash dividends are used to repay an Exempt
Loan, Company Stock shall be released from the Unallocated Company Stock
Suspense Account and allocated to the Participant’s Company Stock Account
pursuant to Section 4.3(e) and, provided further, that Company Stock allocated
to the Participant’s Company Stock Account shall have a fair market value not
less than the amount of cash dividends which would have been allocated to such
Participant’s Other Investments Account for the year.

 

Company Stock acquired by the Plan with the proceeds of an Exempt Loan shall
only be allocated to each Participant’s Company Stock Account upon release from
the Unallocated Company Stock Suspense Account as provided in Section 4.3(e)
herein. Company Stock acquired with the proceeds of an Exempt Loan shall be an
asset of the Trust Fund and maintained in the Unallocated Company Stock Suspense
Account.

 

(d)           Except as provided above with respect to stock dividends on
Company Stock, as of each Valuation Date, before allocation of Employer
contributions for the entire Plan Year and after allocation of Forfeitures, any
earnings or losses (net appreciation or net depreciation) of the Trust Fund
shall be allocated in the same proportion that each Participant’s and Former
Participant’s nonsegregated accounts (other than each Participant’s Company
Stock Account) bear to the total of all Participants’ and Former Participants’
nonsegregated accounts (other than each Participant’s Company Stock Account) as
of such date.

 



23 

 

 

Earnings or losses do not include the interest paid under any installment
contract for the purchase of Company Stock by the Trust Fund or on any loan used
by the Trust Fund to purchase Company Stock, nor does it include income received
by the Trust Fund with respect to Company Stock acquired with the proceeds of an
Exempt Loan; all income received by the Trust Fund from Company Stock acquired
with the proceeds of an Exempt Loan may, at the discretion of the Administrator,
be used to repay such loan.

 

(e)           All Company Stock acquired by the Plan with the proceeds of an
Exempt Loan must be added to and maintained in the Unallocated Company Stock
Suspense Account. Such Company Stock shall be released and withdrawn from that
account as if all Company Stock in that account were encumbered. For each Plan
Year during the duration of the loan, the number of shares of Company Stock
released shall equal the number of encumbered shares held immediately before
release for the current Plan Year multiplied by a fraction, the numerator of
which is the amount of principal paid for the Plan Year and the denominator of
which is the sum of the numerator plus the principal to be paid for all future
Plan Years. As of each Anniversary Date, the Plan must consistently allocate to
each Participant’s Account, in the same manner as Employer discretionary
contributions pursuant to Section 4.1(a) are allocated, non-monetary units
(shares and fractional shares of Company Stock) representing each Participant’s
interest in Company Stock withdrawn from the Unallocated Company Stock Suspense
Account. However, Company Stock released from the Unallocated Company Stock
Suspense Account with cash dividends pursuant to Section 4.3(c) shall be
allocated to each Participant’s Company Stock Account in the same proportion
that each such Participant’s number of shares of Company Stock sharing in such
cash dividends bears to the total number of shares of all Participants’ Company
Stock sharing in such cash dividends. Income earned with respect to Company
Stock in the Unallocated Company Stock Suspense Account shall be used, at the
discretion of the Administrator, to repay the Exempt Loan used to purchase such
Company Stock. Company Stock released from the Unallocated Company Stock
Suspense Account with such income, and any income which is not so used, shall be
allocated as of each Anniversary Date in the same proportion that each
Participant’s and Former Participant’s nonsegregated accounts after the
allocation of any earnings or losses pursuant to Section 4.3(d) bear to the
total of all Participants’ and Former Participants’ nonsegregated accounts after
the allocation of any earnings or losses pursuant to Section 4.3(d).

 

(f)            On or before each Anniversary Date any amounts which became
Forfeitures since the last Anniversary Date may be made available to reinstate
previously forfeited account balances of Former Participants, if any, in
accordance with Section 3.5(d), be used to satisfy any contribution that may be
required pursuant to Section 7.9, or used to pay any administrative expenses of
the Plan. The remaining Forfeitures, if any, shall be allocated each year among
the Participants’ Accounts of Participants otherwise eligible to share in the
allocation of discretionary contributions in the same proportion that each such
Participant’s Compensation for the year bears to the total Compensation of all
such Participants for the year.

 



24 

 

 

Provided, however, that in the event the allocation of Forfeitures provided
herein shall cause the “annual addition” (as defined in Section 4.4) to any
Participant’s Account to exceed the amount allowable by the Code, the excess
shall be reallocated to other Participants.

 

(g)           For any Top Heavy Plan Year, Employees not otherwise eligible to
share in the allocation of contributions and Forfeitures as provided above,
shall receive the minimum allocation provided for in Section 4.3(i) if eligible
pursuant to the provisions of Section 4.3(k).

 

(h)           Notwithstanding the foregoing, Participants who are not actively
employed on the last day of the Plan Year due to Retirement (Early, Normal or
Late), Total and Permanent Disability or death shall share in the allocation of
contributions and Forfeitures for that Plan Year.

 

(i)            Minimum Allocations Required for Top Heavy Plan Years:
Notwithstanding the foregoing, for any Top Heavy Plan Year, the sum of the
Employer contributions and Forfeitures allocated to the Participant’s Account of
each Employee shall be equal to at least three percent (3%) of such Employee’s
“415 Compensation” (reduced by contributions and forfeitures, if any, allocated
to each Employee in any defined contribution plan included with this Plan in a
Required Aggregation Group). However, if (1) the sum of the Employer
contributions and Forfeitures allocated to the Participant’s Account of each Key
Employee for such Top Heavy Plan Year is less than three percent (3%) of each
Key Employee’s “415 Compensation” and (2) this Plan is not required to be
included in an Aggregation Group to enable a defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410, then the sum of the Employer
contributions and Forfeitures allocated to the Participant’s Account of each
Employee shall be equal to the largest percentage allocated to the Participant’s
Account of any Key Employee.

 

However, no such minimum allocation shall be required in this Plan for any
Employee who participates in another defined contribution plan subject to Code
Section 412 included with this Plan in a Required Aggregation Group where the
other plan provides the minimum allocation.

 

(j)            For purposes of the minimum allocations set forth above, the
percentage allocated to the Participant’s Account of any Key Employee shall be
equal to the ratio of the sum of the Employer contributions and Forfeitures
allocated on behalf of such Key Employee divided by the “415 Compensation” for
such Key Employee.

 



25 

 

 

(k)           For any Top Heavy Plan Year, the minimum allocations set forth
above shall be allocated to the Participant’s Account of all Employees who are
Participants and who are employed by the Employer on the last day of the Plan
Year, including Employees who have (1) failed to complete a Year of Service; (2)
failed to receive an allocation of Employer contributions merely because the
Participant’s Compensation was less than a stated amount, or (3) declined to
make mandatory contributions (if required) to the Plan.

 

(l)            For the purposes of this Section, “415 Compensation” in excess of
$150,000 (or such other amount provided in the Code) shall be disregarded. Such
amount shall be adjusted for increases in the cost of living in accordance with
Code Section 401(a)(17)(B), except that the dollar increase in effect on January
1 of any calendar year shall be effective for the Plan Year beginning with or
within such calendar year. If “415 Compensation” for any prior determination
period is taken into account in determining a Participant’s minimum benefit for
the current Plan Year, the “415 Compensation” for such determination period is
subject to the applicable annual “415 Compensation” limit in effect for that
prior period. For this purpose, in determining the minimum benefit in Plan Years
beginning on or after January 1, 1989, the annual “415 Compensation” limit in
effect for determination periods beginning before that date is $200,000 (or such
other amount as adjusted for increases in the cost of living in accordance with
Code Section 415(d) for determination periods beginning on or after January 1,
1989, and in accordance with Code Section 401(a)(17)(B) for determination
periods beginning on or after January 1, 1994). For determination periods
beginning prior to January 1, 1989, the $200,000 limit shall apply only for Top
Heavy Plan Years and shall not be adjusted. For any short Plan Year the “415
Compensation” limit shall be an amount equal to the “415 Compensation” limit for
the calendar year in which the Plan Year begins multiplied by the ratio obtained
by dividing the number of full months in the short Plan Year by twelve (12).

 

(m)          Notwithstanding anything in this Section to the contrary, all
information necessary to properly reflect a given transaction may not be
available until after the date specified herein for processing such transaction,
in which case the transaction will be reflected when such information is
received and processed. Subject to express limits that may be imposed under the
Code, the processing of any contribution, distribution or other transaction may
be delayed for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and the correction for errors or omissions or the
errors or omissions of any service provider). The processing date of a
transaction will be binding for all purposes of the Plan.

 



26 

 



 

4.4          MAXIMUM ANNUAL ADDITIONS

 

(a)          Notwithstanding the foregoing, the maximum “annual additions”
credited to a Participant’s accounts for any “limitation year” shall equal the
lesser of: (1) $40,000 adjusted annually as provided in Code Section 415(d)
pursuant to the Regulations, or (2) one-hundred percent (100%) of the
Participant’s “415 Compensation” for such “limitation year.” If the Employer
contribution that would otherwise be contributed or allocated to the
Participant’s accounts would cause the “annual additions” for the “limitation
year” to exceed the maximum “annual additions,” the amount contributed or
allocated will be reduced so that the “annual additions” for the “limitation
year” will equal the maximum “annual additions,” and any amount in excess of the
maximum “annual additions,” which would have been allocated to such Participant
may be allocated to other Participants. For any short “limitation year,” the
dollar limitation in (1) above shall be reduced by a fraction, the numerator of
which is the number of full months in the short “limitation year” and the
denominator of which is twelve (12).

 

(b)          For purposes of applying the limitations of Code Section 415,
“annual additions” means the sum credited to a Participant’s accounts for any
“limitation year” of (1) Employer contributions, (2) Employee contributions, (3)
forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(l)(2) which is part of a pension
or annuity plan maintained by the Employer, (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code Section
419A(d)(3)) under a welfare benefit plan (as defined in Code Section 419(e))
maintained by the Employer and (6) allocations under a simplified employee
pension plan. Except, however, the “415 Compensation” percentage limitation
referred to in paragraph (a)(2) above shall not apply to: (1) any contribution
for medical benefits after separation from service (within the meaning of Code
Sections 401(h) or 419A(f)(2)) which is otherwise treated as an “annual
addition,” or (2) any amount otherwise treated as an “annual addition” under
Code Section 415(l)(1).

 

If an Exempt Loan has been made to the Plan, then the amount of an Employer
contribution that is considered to be an “annual addition” is calculated, except
as provided herein, with respect to Employer contributions of both principal and
interest used to repay the Exempt Loan for the “limitation year.” In lieu of the
preceding, the fair market value of the shares released from the Unallocated
Company Stock Suspense Account on account of the Exempt Loan repayment and
allocated to Participants’ Company Stock Accounts shall be used to calculate
“annual additions” if such fair market value is less than the amount of Employer
contribution of both principal and interest used to repay the Exempt Loan for
the “limitation year.”

 

27

 

 

(c)           For purposes of applying the limitations of Code Section 415, the
following are not “annual additions”: (1) the transfer of funds from one
qualified plan to another and (2) provided no more than one-third of the
Employer contributions for the year are allocated to Highly Compensated
Participants, Forfeitures of Company Stock purchased with the proceeds of an
Exempt Loan and Employer contributions applied to the payment of interest on an
Exempt Loan. In addition, the following are not Employee contributions for the
purposes of Section 4.4(b): (1) rollover contributions (as defined in Code
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16)); (2) repayments
of loans made to a Participant from the Plan; (3) repayments of distributions
received by an Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4)
repayments of distributions received by an Employee pursuant to Code Section
411(a)(3)(D) (mandatory contributions); and (5) Employee contributions to a
simplified employee pension excludable from gross income under Code Section
408(k)(6).

 

(d)           For purposes of applying the limitations of Code Section 415, the
“limitation year” shall be the Plan Year.

 

(e)           For the purpose of this Section, all qualified defined
contribution plans (whether terminated or not) ever maintained by the Employer
shall be treated as one defined contribution plan.

 

(f)            For the purpose of this Section, if the Employer is a member of a
controlled group of corporations, trades or businesses under common control (as
defined by Code Section 1563(a) or Code Section 414(b) and (c) as modified by
Code Section 415(h)), is a member of an affiliated service group (as defined by
Code Section 414(m)), or is a member of a group of entities required to be
aggregated pursuant to Regulations under Code Section 414(o), all Employees of
such Employers shall be considered to be employed by a single Employer.

 

(g)           If this is a plan described in Code Section 413(c) (other than a
plan described in Code Section 414(f)), then all of the benefits or
contributions attributable to a Participant from all of the Employers
maintaining this Plan shall be taken into account in applying the limits of this
Section with respect to such Participant. Furthermore, in applying the
limitations of this Section with respect to such a Participant, the total “415
Compensation” received by the Participant from all of the Employers maintaining
the Plan shall be taken into account.

 

(h)(1)      If a Participant participates in more than one defined contribution
plan maintained by the Employer which have different Anniversary Dates, the
maximum “annual additions” under this Plan shall equal the maximum “annual
additions” for the “limitation year” minus any “annual additions” previously
credited to such Participant’s accounts during the “limitation year.”

 



28

 

 

(2)           If a Participant participates in both a defined contribution plan
subject to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same Anniversary Date,
“annual additions” will be credited to the Participant’s accounts under the
defined contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.

 

(3)           If a Participant participates in more than one defined
contribution plan not subject to Code Section 412 maintained by the Employer
which have the same Anniversary Date, the maximum “annual additions” under this
Plan shall equal the product of (A) the maximum “annual additions” for the
“limitation year” minus any “annual additions” previously credited under
subparagraphs (1) or (2) above, multiplied by (B) a fraction (i) the numerator
of which is the “annual additions” which would be credited to such Participant’s
accounts under this Plan without regard to the limitations of Code Section 415
and (ii) the denominator of which is such “annual additions” for all plans
described in this subparagraph.

 

(i)            Notwithstanding anything contained in this Section to the
contrary, the limitations, adjustments and other requirements
prescribed in this Section shall at all times comply with the provisions of Code
Section 415 and the Regulations thereunder.

 

4.5          DIRECTED INVESTMENT ACCOUNT

 

(a)           Each “Qualified Participant” may elect within ninety (90) days
after the close of each Plan Year during the “Qualified Election Period” to
direct the Trustee in writing as to the distribution in cash and/or Company
Stock of 25 percent of the total number of shares of Company Stock acquired by
or contributed to the Plan that have ever been allocated to such “Qualified
Participant’s” Company Stock Account (reduced by the number of shares of Company
Stock previously distributed in cash and/or Company Stock pursuant to a prior
election). In the case of the election year in which the last election can be
made by the Participant, the preceding sentence shall be applied by substituting
“50 percent” for “25 percent.” If the “Qualified Participant” elects to direct
the Trustee as to the distribution of the Participant’s Company Stock Account,
such direction shall be effective no later than ninety (90) days after the close
of the Plan Year to which such direction applies.

 

Notwithstanding the above, if the fair market value (determined pursuant to
Section 6.1 at the Plan Valuation Date immediately preceding the first day on
which a “Qualified Participant” is eligible to make an election) of Company
Stock acquired by or contributed to the Plan and allocated to a “Qualified
Participant’s” Company Stock Account is $500 or less, then such Company Stock
shall not be subject to this paragraph. For purposes of determining whether the
fair market value exceeds $500, Company Stock held in accounts of all employee
stock ownership plans (as defined in Code Section 4975(e)(7)) and tax credit
employee stock ownership plans (as defined in Code Section 409(a)) maintained by
the Employer or any Affiliated Employer shall be considered as held by the Plan.

 



29

 

  

(b)           For the purposes of this Section the following definitions shall
apply:

 

(1)           “Qualified Participant” means any Employee who has completed ten
(10) Years of Service as a Participant and has attained age 55.

 

(2)           “Qualified Election Period” means the six (6) Plan Year period
beginning with the later of (i) the first Plan Year in which the Participant
first became a “Qualified Participant,” or (ii) the first Plan Year beginning
after December 31, 1986.

 

4.6          QUALIFIED MILITARY SERVICE

 

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service will be provided in accordance with Code Section 414(u).

 

ARTICLE V

FUNDING AND INVESTMENT POLICY

 

5.1          INVESTMENT POLICY

 

(a)           The Plan is designed to invest primarily in Company Stock.

 

(b)           With due regard to subparagraph (a) above, the Administrator may
also direct the Trustee to invest funds under the Plan in other property
described in the Trust or in life insurance policies to the extent permitted by
subparagraph (c) below, or the Trustee may hold such funds in cash or cash
equivalents.

 

(c)           With due regard to subparagraph (a) above, the Administrator may
also direct the Trustee to invest funds under the Plan not attributable to
proceeds from an Exempt Loan in insurance policies on the life of any “keyman”
Employee. The proceeds of a “keyman” insurance policy may not be used for the
repayment of any indebtedness owed by the Plan which is secured by Company
Stock. In the event any “keyman” insurance is purchased by the Trustee, the
premiums paid thereon during any Plan Year, net of any policy dividends and
increases in cash surrender values, shall be treated as the cost of Plan
investment and any death benefit or cash surrender value received shall be
treated as proceeds from an investment of the Plan.

 

30

 

 

(d)           The Plan may not obligate itself to acquire Company Stock from a
particular holder thereof at an indefinite time determined upon the happening of
an event such as the death of the holder.

 

(e)           The Plan may not obligate itself to acquire Company Stock under a
put option binding upon the Plan. However, at the time a put option is
exercised, the Plan may be given an option to assume the rights and obligations
of the Employer under a put option binding upon the Employer.

 

(f)            All purchases of Company Stock shall be made at a price which, in
the judgment of the Administrator, does not exceed the fair market value
thereof. All sales of Company Stock shall be made at a price which, in the
judgment of the Administrator, is not less than the fair market value thereof.
The valuation rules set forth in Article VI shall be applicable.

 

5.2          APPLICATION OF CASH

 

Employer contributions in cash, and any earnings on such contributions, shall
first be applied to pay any Current Obligations of the Trust Fund.

 

5.3          TRANSACTIONS INVOLVING COMPANY STOCK

 

(a)           No portion of the Trust Fund attributable to (or allocable in lieu
of) Company Stock acquired by the Plan in a sale to which Code Section 1042
applies may accrue or be allocated directly or indirectly under any plan
maintained by the Employer meeting the requirements of Code Section 401(a):

 

(1)           during the “Nonallocation Period,” for the benefit of

 

(i)          any taxpayer who makes an election under Code Section 1042(a) with
respect to Company Stock,

 

(ii)         any individual who is related to the taxpayer (within the meaning
of Code Section 267(b)), or

 

(2)           for the benefit of any other person who owns (after application of
Code Section 318(a) applied without regard to the employee trust exception in
Code Section 318(a)(2)(B)(i)) more than 25 percent of

 

(i)          any class of outstanding stock of the Employer or Affiliated
Employer which issued such Company Stock, or

 

(ii)         the total value of any class of outstanding stock of the Employer
or Affiliated Employer.

 

31

 

 

(b)           Except, however, subparagraph (a)(1)(ii) above shall not apply to
lineal descendants of the taxpayer, provided that the aggregate amount allocated
to the benefit of all such lineal descendants during the “Nonallocation Period”
does not exceed more than five (5) percent of the Company Stock (or amounts
allocated in lieu thereof) held by the Plan which are attributable to a sale to
the Plan by any person related to such descendants (within the meaning of Code
Section 267(c)(4)) in a transaction to which Code Section 1042 is applied.

 

(c)           A person shall be treated as failing to meet the stock ownership
limitation under paragraph (a)(2) above if such person fails such limitation:

 

(1)           at any time during the one (1) year period ending on the date of
sale of Company Stock to the Plan, or

 

(2)           on the date as of which Company Stock is allocated to Participants
in the Plan.

 

(d)           For purposes of this Section, “Nonallocation Period” means the
period beginning on the date of the sale of the Company Stock and ending on the
later of:

 

(1)           the date which is ten (10) years after the date of sale, or

 

(2)           the date of the Plan allocation attributable to the final payment
of the Exempt Loan incurred in connection with such sale.

 

5.4          LOANS TO THE TRUST

 

(a)           The Plan may borrow money for any lawful purpose, provided the
proceeds of an Exempt Loan are used within a reasonable time after receipt only
for any or all of the following purposes:

 

(1)           To acquire Company Stock.

 

(2)           To repay such loan.

 

(3)           To repay a prior Exempt Loan.

 

(b)           All loans to the Trust which are made or guaranteed by a
disqualified person must satisfy all requirements applicable to Exempt Loans
including but not limited to the following:

 

(1)           The loan must be at a reasonable rate of interest;

 

(2)           The interest rate and price of the stock to be acquired with loan
proceeds should not be such that the Plan assets may be drained off;

 

32

 

 

(3)           The amount of interest paid shall not exceed the amount of each
payment which would be treated as interest under standard loan amortization
tables;

 

(4)           Any collateral pledged to the creditor by the Plan shall consist
only of the Company Stock purchased with the borrowed funds;

 

(5)           Under the terms of the loan, any pledge of Company Stock shall
provide for the release of shares so pledged on a pro-rata basis pursuant to
Section 4.3(e);

 

(6)           Under the terms of the loan, the creditor shall have no recourse
against the Plan except with respect to such collateral, earnings attributable
to such collateral, Employer contributions (other than contributions of Company
Stock) that are made to meet Current Obligations and earnings attributable to
such contributions;

 

(7)           The loan must be for a specific term and may not be payable at the
demand of any person, except in the case of default;

 

(8)           The term of the loan (including the sum of the expired duration of
the loan, any renewal period, any extension period, and the duration of any new
loan) shall not exceed ten (10) years;

 

(9)           The loan must provide for annual payments of principal and
interest at a cumulative rate that is not less rapid at any time than level
annual payments of such amounts for ten (10) years;

 

(10)         In the event of default upon an Exempt Loan, the value of the Trust
Fund transferred in satisfaction of the Exempt Loan shall not exceed the amount
of default. If the lender is a disqualified person, an Exempt Loan shall provide
for a transfer of Trust Funds upon default only upon and to the extent of the
failure of the Plan to meet the payment schedule of the Exempt Loan;

 

(11)         Exempt Loan payments during a Plan Year must not exceed an amount
equal to: (A) the sum, over all Plan Years, of all contributions and cash
dividends paid by the Employer to the Plan with respect to such Exempt Loan and
earnings on such Employer contributions and cash dividends, less (B) the sum of
the Exempt Loan payments in all preceding Plan Years. A separate accounting
shall be maintained for such Employer contributions, cash dividends and earnings
until the Exempt Loan is repaid.

 

33

 

 

(c)           For purposes of this Section, the term “disqualified person” means
a person who is a Fiduciary, a person providing services to the Plan, an
Employer any of whose Employees are covered by the Plan, an employee
organization any of whose members are covered by the Plan, an owner, direct or
indirect, of 50% or more of the total combined voting power of all classes of
voting stock or of the total value of all classes of the stock, or an officer,
director, 10% or more shareholder, or a highly compensated Employee.

 

ARTICLE VI
VALUATIONS

 

6.1          VALUATION OF THE TRUST FUND

 

The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund.

 

6.2          METHOD OF VALUATION

 

Valuations must be made in good faith and based on all relevant factors for
determining the fair market value of securities. In the case of a transaction
between a Plan and a disqualified person, value must be determined as of the
date of the transaction. For all other Plan purposes, value must be determined
as of the most recent Valuation Date under the Plan. An independent appraisal
will not in itself be a good faith determination of value in the case of a
transaction between the Plan and a disqualified person. However, in other cases,
a determination of fair market value based on at least an annual appraisal
independently arrived at by a person who customarily makes such appraisals and
who is independent of any party to the transaction will be deemed to be a good
faith determination of value. Company Stock not readily tradeable on an
established securities market shall be valued by an independent appraiser
meeting requirements similar to the requirements of the Regulations prescribed
under Code Section 170(a)(1).

 

ARTICLE VII 

DETERMINATION AND DISTRIBUTION OF BENEFITS

 

7.1          DETERMINATION OF BENEFITS UPON RETIREMENT

 

Every Participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant’s Normal Retirement Date or Early Retirement
Date. However, a Participant may postpone the termination of employment with the
Employer to a later date, in which event the participation of such Participant
in the Plan, including the right to receive allocations pursuant to Section 4.3,
shall continue until such Participant’s Late Retirement Date. Upon a
Participant’s Retirement Date, or as soon thereafter as is practicable, the
Trustee shall distribute, at the election of the Participant, all amounts
credited to such Participant’s Account in accordance with Sections 7.5 and 7.6.

 



34

 

 

7.2          DETERMINATION OF BENEFITS UPON DEATH

 

(a)           Upon the death of a Participant before the Participant’s
Retirement Date or other termination of employment, all amounts credited to such
Participant’s Account shall become fully Vested. If elected, distribution of the
Participant’s Account shall commence not later than one (1) year after the close
of the Plan Year in which such Participant’s death occurs. The Administrator
shall direct the Trustee, in accordance with the provisions of Sections 7.5 and
7.6, to distribute the value of the deceased Participant’s accounts to the
Participant’s Beneficiary.

 

(b)           Upon the death of a Former Participant, the Administrator shall
direct the Trustee, in accordance with the provisions of Sections 7.5 and 7.6,
to distribute any remaining Vested amounts credited to the accounts of a
deceased Former Participant to such Former Participant’s Beneficiary.

 

(c)           The Administrator may require such proper proof of death and such
evidence of the right of any person to receive payment of the value of the
account of a deceased Participant or Former Participant as the Administrator may
deem desirable. The Administrator’s determination of death and of the right of
any person to receive payment shall be conclusive.

 

(d)           The Beneficiary of the death benefit payable pursuant to this
Section shall be the Participant’s spouse. Except, however, the Participant may
designate a Beneficiary other than the spouse if:

 

(1)           the spouse has waived the right to be the Participant’s
Beneficiary, or

 

(2)           the Participant is legally separated or has been abandoned (within
the meaning of local law) and the Participant has a court order to such effect
(and there is no “qualified domestic relations order” as defined in Code Section
414(p) which provides otherwise), or

 

(3)           the Participant has no spouse, or

 

(4)           the spouse cannot be located.

 

In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the Internal Revenue Service) notice of such
revocation or change with the Administrator. However, the Participant’s spouse
must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.

 



35

 

 

(e)           In the event no valid designation of Beneficiary exists, or if the
Beneficiary is not alive at the time of the Participant’s death, the death
benefit will be paid in the following order of priority to:

 

(1)           the Participant’s surviving spouse;

 

(2)           the Participant’s children, including adopted children, per
stirpes;

 

(3)           the Participant’s surviving parents in equal shares; or

 

(4)           the Participant’s estate.

 

If the Beneficiary does not predecease the Participant, but dies prior to
distribution of the death benefit, the death benefit will be paid to the
Beneficiary’s designated Beneficiary (or if there is no designated Beneficiary,
to the Beneficiary’s estate).

 

(f)            Notwithstanding anything in this Section to the contrary, if a
Participant has designated the spouse as a Beneficiary, then a divorce decree or
a legal separation that relates to such spouse shall revoke the Participant’s
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.

 

(g)           Any consent by the Participant’s spouse to waive any rights to the
death benefit must be in writing (or in such other form as permitted by the
Internal Revenue Service), must acknowledge the effect of such waiver, and be
witnessed by a Plan representative or a notary public. Further, the spouse’s
consent must be irrevocable and must acknowledge the specific nonspouse
Beneficiary.

 

(h)           If a Participant dies while performing qualified military service
(as defined in Code Section 414(u)), the Participant’s Beneficiary is entitled
to any additional benefits (other than benefit accruals relating to the period
of qualified military service) provided under the Plan as if the Participant had
resumed employment and then terminated employment on account of death. Moreover,
the Plan will credit the Participant’s qualified military service as service for
vesting purposes, as though the Participant had resumed employment under the
Uniformed Services Employment and Reemployment Rights Act (USERRA) immediately
prior to the Participant’s death.

 

36

 

 

7.3          DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

 

In the event of a Participant’s Total and Permanent Disability prior to the
Participant’s Retirement Date or other termination of employment, all amounts
credited to such Participant’s Account shall become fully Vested. In the event
of a Participant’s Total and Permanent Disability, the Administrator, in
accordance with the provisions of Sections 7.5 and 7.6, shall direct the
distribution to such Participant of all Vested amounts credited to such
Participant’s Account. If such Participant elects, distribution shall commence
not later than one (1) year after the close of the Plan Year in which Total and
Permanent Disability occurs.

 

7.4          DETERMINATION OF BENEFITS UPON TERMINATION

 

(a)           If a Participant’s employment with the Employer is terminated for
any reason other than death, Total and Permanent Disability or retirement, then
such Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 7.4.

 

If a portion of a Participant’s Account is forfeited, Company Stock allocated to
the Participant’s Company Stock Account must be forfeited only after the
Participant’s Other Investments Account has been depleted. If interest in more
than one class of Company Stock has been allocated to a Participant’s Account,
the Participant must be treated as forfeiting the same proportion of each such
class.

 

Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant’s
death, Total and Permanent Disability, Early or Normal Retirement). However, at
the election of the Participant, the Administrator shall direct the Trustee that
the entire Vested portion of the Terminated Participant’s Account to be payable
to such Terminated Participant on or after the Anniversary Date coinciding with
or next following termination of employment. Any distribution under this
paragraph shall be made in a manner which is consistent with and satisfies the
provisions of Sections 7.5 and 7.6, including, but not limited to, all notice
and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder.

 

For purposes of this Section 7.4, if the value of a Terminated Participant’s
Vested benefit is zero, the Terminated Participant shall be deemed to have
received a distribution of such Vested benefit.

 

(b)           The Vested portion of the Participant’s Account attributable to
certain Employer contributions shall be a percentage of the total amount
credited to the Participant’s Account determined on the basis of the
Participant’s number of Years of Service.

 

37

 

 

The Vested portion of the Participant’s Account attributable to Employer
discretionary contributions made pursuant to Section 4.1(a) is determined
according to the following schedule:

 

Vesting Schedule

Employer Discretionary Contributions

Years of Service Percentage     1 0 % 2 25 % 3 50 % 4 75 % 5 100 %

 

(c)           Notwithstanding the above, Company Stock allocated to each
Participant’s Company Stock Account pursuant to Section 4.3(e) must be forfeited
only after other assets.

 

(d)           Notwithstanding the vesting schedule above, the Vested percentage
of a Participant’s Account shall not be less than the Vested percentage attained
as of the later of the effective date or adoption date of this amendment and
restatement.

 

(e)           Notwithstanding the vesting schedule above, upon the complete
discontinuance of the Employer contributions to the Plan or upon any full or
partial termination of the Plan, all amounts then credited to the account of any
affected Participant shall become 100% Vested and shall not thereafter be
subject to Forfeiture.

 

(f)            The computation of a Participant’s nonforfeitable percentage of
such Participant’s interest in the Plan shall not be reduced as the result of
any direct or indirect amendment to this Plan. In the event that the Plan is
amended to change or modify any vesting schedule, or if the Plan is amended in
any way that directly or indirectly affects the computation of the Participant’s
nonforfeitable percentage, or if the Plan is deemed amended by an automatic
change to a top heavy vesting schedule, then each Participant with at least
three (3) Years of Service as of the expiration date of the election period may
elect to have such Participant’s nonforfeitable percentage computed under the
Plan without regard to such amendment or change. If a Participant fails to make
such election, then such Participant shall be subject to the new vesting
schedule. The Participant’s election period shall commence on the adoption date
of the amendment and shall end sixty (60) days after the latest of:

 

(1)           the adoption date of the amendment,

 

(2)           the effective date of the amendment, or

 

38

 

 

(3)           the date the Participant receives written notice of the amendment
from the Employer or Administrator.

 

7.5          DISTRIBUTION OF BENEFITS

 

(a)           The Administrator, pursuant to the election of the Participant,
shall direct the Trustee to distribute to a Participant or such Participant’s
Beneficiary any amount to which the Participant is entitled under the Plan in
one lump-sum payment.

 

(b)           Any distribution to a Participant who has a benefit which exceeds
$1,000, shall require such Participant’s written (or in such other form as
permitted by the Internal Revenue Service) consent if such distribution is to
occur prior to the time the benefit is “immediately distributable.” A benefit is
“immediately distributable” if any part of the benefit could be distributed to
the Participant (or surviving spouse) before the Participant attains (or would
have attained if not deceased) the later of the Participant’s Normal Retirement
Age or age 62. With regard to this required consent:

 

(1)           The Participant must be informed of the right to defer receipt of
the distribution, and for notices provided in Plan Years beginning after
December 31, 2006, such notification must also include a description of how much
larger benefits will be if the commencement of distributions is deferred. If a
Participant fails to consent, it shall be deemed an election to defer the
distribution of any benefit. However, any election to defer the receipt of
benefits shall not apply with respect to distributions which are required under
Section 7.7.

 

(2)           Notice of the rights specified under this paragraph shall be
provided no less than thirty (30) days and no more than one hundred eighty (180)
days before the date the distribution is made.

 

(3)           Written (or such other form as permitted by the Internal Revenue
Service) consent of the Participant to the distribution must not be made before
the Participant receives the notice and must not be made more than one hundred
eighty (180) days before the date the distribution is made.

 

(4)           No consent shall be valid if a significant detriment is imposed
under the Plan on any Participant who does not consent to the distribution.

 

Any such distribution may occur less than thirty (30) days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Participant, after receiving the
notice, affirmatively elects a distribution.

 



39

 

 

(c)           Notwithstanding anything herein to the contrary, the Administrator
may direct that cash dividends on shares of Company Stock allocable to
Participants’ Company Stock Accounts be:

 

(1)           Paid by the Employer directly in cash to the Participants in the
Plan or their Beneficiaries.

 

(2)           Paid to the Plan and distributed in cash to Participants in the
Plan or their Beneficiaries no later than ninety (90) days after the close of
the Plan Year in which paid.

 

(3)           At the election of Participants or their Beneficiaries, paid in
accordance with paragraph (1) or (2) above, or paid to the Plan and reinvested
in Company Stock; provided, however, that if cash dividends are reinvested in
Company Stock, then Company Stock allocated to the Participant’s Company Stock
Account shall have a fair market value not less than the amount of cash
dividends which would have been allocated to such Participant’s Other Investment
Account for the year.

 

(4)           Used to make payments on an Exempt Loan the proceeds of which were
used to acquire Company Stock (whether or not allocated to Participants’ Company
Stock Accounts) with respect to which the cash dividend is paid.

 

(5)           Allocated to Participants’ Other Investment Accounts.

 

(d)           Any part of a Participant’s benefit which is retained in the Plan
after the Anniversary Date on which the Participant’s participation ends will
continue to be treated as a Company Stock Account or as an Other Investments
Account (subject to Section 7.4(a)) as provided in Article IV. However, neither
account will be credited with any further Employer contributions or Forfeitures.

 

(e)           Required minimum distributions (Code Section 401(a)(9)).
Notwithstanding any provision in the Plan to the contrary, the distribution of a
Participant’s benefits shall be made in accordance with the requirements of
Section 7.7.

 



40

 

 

(f)            Except as limited by Sections 7.5 and 7.6, whenever the Trustee
is to make a distribution, the distribution may be made on such date or as soon
thereafter as is practicable. However, unless a Former Participant elects in
writing to defer the receipt of benefits (such election may not result in a
death benefit that is more than incidental), the payment of benefits shall occur
not later than the sixtieth (60th) day after the close of the Plan Year in which
the latest of the following events occurs:

 

(1)           the date on which the Participant attains the earlier of age 65 or
the Normal Retirement Age specified herein;

 

(2)           the tenth (10th) anniversary of the year in which the Participant
commenced participation in the Plan; or

 

(3)           the date the Participant terminates his service with the Employer.

 

(g)           If a distribution is made to a Participant who has not severed
employment and who is not fully Vested in the Participant’s Account and the
Participant may increase the Vested percentage in such account, then, at any
relevant time the Participant’s Vested portion of the account will be equal to
an amount (“X”) determined by the formula:

 

X equals P(AB plus D) - D

 

For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the account balance at the relevant time, and D is the amount of
distribution.

 

7.6          HOW PLAN BENEFIT WILL BE DISTRIBUTED

 

(a)           Distribution of a Participant’s benefit may be made in cash or
Company Stock or both, provided, however, that if a Participant or Beneficiary
so demands, such benefit shall be distributed only in the form of Company Stock.
Prior to making a distribution of benefits, the Administrator shall advise the
Participant or the Participant’s Beneficiary, in writing (or such other form as
permitted by the Internal Revenue Service), of the right to demand that benefits
be distributed solely in Company Stock.

 

(b)           If a Participant or Beneficiary demands that benefits be
distributed solely in Company Stock, distribution of a Participant’s benefit
will be made entirely in whole shares or other units of Company Stock. Any
balance in a Participant’s Other Investments Account will be applied to acquire
for distribution the maximum number of whole shares or other units of Company
Stock at the then fair market value. Any fractional unit value unexpended will
be distributed in cash. If Company Stock is not available for purchase by the
Trustee, then the Trustee shall hold such balance until Company Stock is
acquired and then make such distribution, subject to Sections 7.5(f) and 7.7.

 

(c)           The Trustee will make distribution from the Trust only on
instructions from the Administrator.

 



41

 

 

 

(d)          Notwithstanding anything contained herein to the contrary, if the
Employer charter or by-laws restrict ownership of substantially all shares of
Company Stock to Employees and the Trust Fund, as described in Code Section
409(h)(2)(B)(ii)(I), then the Administrator shall distribute a Participant’s
Account entirely in cash without granting the Participant the right to demand
distribution in shares of Company Stock.

 

(e)          Except as otherwise provided herein, Company Stock distributed by
the Trustee may be restricted as to sale or transfer by the by-laws or articles
of incorporation of the Employer, provided restrictions are applicable to all
Company Stock of the same class. If a Participant is required to offer the sale
of Company Stock to the Employer before offering to sell Company Stock to a
third party, in no event may the Employer pay a price less than that offered to
the distributee by another potential buyer making a bona fide offer and in no
event shall the Trustee pay a price less than the fair market value of the
Company Stock.

 

(f)          If Company Stock acquired with the proceeds of an Exempt Loan
(described in Section 5.4 hereof) is available for distribution and consists of
more than one class, a Participant or the Participant’s Beneficiary must receive
substantially the same proportion of each such class.

 

7.7REQUIRED MINIMUM DISTRIBUTIONS

  

(a)          General Rules

 

(1)          Precedence. The requirements of this Section will take precedence
over any inconsistent provisions of the Plan.

 

(2)          Requirements of Treasury Regulations Incorporated. All
distributions required under this Section will be determined and made in
accordance with the Regulations under Code Section 401(a)(9).

 

(3)          TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Section and the Plan, distributions may be made under a
designation made before January 1, 1984, in accordance with Section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the
Plan that relate to Section 242(b)(2) of TEFRA.

 

(b)          Time and Manner of Distribution

 

(1)           Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 



 42

 

 

(2)          Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(i)          If there is no designated beneficiary as of September 30th of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31st of the calendar year containing
the fifth anniversary of the Participant’s death.

 

For purposes of this Section 7.7(b)(2) and Section 7.7(b)(3), distributions are
considered to begin on the Participant’s required beginning date.

 

(3)          Forms of Distribution. Unless the Participant’s interest is
distributed in a single sum on or before the required beginning date, as of the
first distribution calendar year distributions will be made in accordance with
Sections 7.7(c) and 7.7(d).

 

(c)          Required minimum distributions during Participant’s lifetime

 

(1)          Amount of Required Minimum Distribution For Each Distribution
Calendar Year. During the Participant’s lifetime, the minimum amount that will
be distributed for each distribution calendar year is the lesser of:

 

(i)          the quotient obtained by dividing the Participant’s account balance
by the distribution period in the Uniform Lifetime Table set forth in Regulation
Section 1.401(a)(9)-9, Q&A-2, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

(ii)         if the Participant’s sole designated beneficiary for the
distribution calendar year is the Participant’s spouse, the quotient obtained by
dividing the Participant’s account balance by the number in the Joint and Last
Survivor Table set forth in Regulation Section 1.401(a)(9)-9, Q&A-3, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

(2)          Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 7.7(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

 



 43

 

 

(d)          Required minimum distributions after Participant’s death

 

(1)          Death On or After Date Distributions Begin.

 

(i)           Participant Survived by designated beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant’s designated beneficiary, determined as follows:

 

(A)          The Participant’s remaining life expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

 

(B)          If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

(C)          If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(ii)          No designated beneficiary. If the Participant dies on or after the
date distributions begin and there is no designated beneficiary as of September
30th of the year after the year of the Participant’s death, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 



 44

 

 

(2)          Death Before Date Distributions Begin.

 

(i)           Participant Survived by designated beneficiary. Except as provided
in Section 7.7(b)(3), if the Participant dies before the date distributions
begin and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
beneficiary, determined as provided in Section 7.7(d)(1).

 

(ii)          No designated beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30th
of the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31st of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(e)          Definitions. For purposes of this Section, the following
definitions apply:

 

(1)          “Designated beneficiary” means the individual who is designated as
the Beneficiary under the Plan and is the designated beneficiary under Code
Section 401(a)(9) and Regulation Section 1.401(a)(9)-1, Q&A-4.

 

(2)          “Distribution calendar year” means a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant’s
“Required beginning date.” For distributions beginning after the Participant’s
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under Section 7.7(b). The required minimum
distribution for the Participant’s first distribution calendar year will be made
on or before the Participant’s “Required beginning date.” The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant’s “Required beginning date” occurs, will be made on or before
December 31st of that distribution calendar year.

 

(3)          “Life expectancy” means the life expectancy as computed by use of
the Single Life Table in Regulation Section 1.401(a)(9)-9.

 

(4)          “Participant’s account balance” means the Participant’s account
balance as of the last valuation date in the calendar year immediately preceding
the “Distribution calendar year” (valuation calendar year) increased by the
amount of any contributions made and allocated or Forfeitures allocated to the
account balance as of the dates in the valuation calendar year after the
valuation date and decreased by distributions made in the valuation calendar
year after the valuation date. The account balance for the valuation calendar
year includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the “Distribution calendar year” if distributed or
transferred in the valuation calendar year.

 



 45

 

 

(5)          “Required beginning date” means, with respect to any Participant,
April 1st of the calendar year following the later of the calendar year in which
the Participant attains age 70 1/2 or the calendar year in which the Participant
retires, except that benefit distributions to a “5-percent owner” must commence
by April 1st of the calendar year following the calendar year in which the
Participant attains age 70 1/2.

 

(6)          “5-percent owner” means a Participant who is a 5-percent owner as
defined in Code Section 416 at any time during the Plan Year ending with or
within the calendar year in which such owner attains age 70 1/2. Once
distributions have begun to a 5-percent owner under this Section they must
continue to be distributed, even if the Participant ceases to be a 5-percent
owner in a subsequent year.

 

(f)          2009 Transition Rules.

 

(1)          Notwithstanding the provisions of the Plan relating to required
minimum distributions under Code Section 401(a)(9), a Participant or Beneficiary
who would have been required to receive required minimum distributions for 2009
but for the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would
have satisfied that requirement by receiving distributions that are equal to the
2009 RMDs will not receive those distributions for 2009 unless the Participant
or Beneficiary chooses to receive such distributions. Participants and
Beneficiaries described in the preceding sentence will be given the opportunity
to elect to receive the distributions described in the preceding sentence.

 

7.8DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL

 

In the event a distribution is to be made to a minor or incompetent individual,
then the Administrator may direct that such distribution be paid to the court
appointed legal guardian or any other person authorized under state law to
receive such distribution, or if none, then in the case of a minor individual,
to a parent of such individual, or to the custodian for such individual under
the Uniform Gift to Minors Act or Gift to Minors Act, if such is permitted by
the laws of the state in which said individual resides. Such a payment to the
guardian, custodian or parent of a minor or incompetent individual shall fully
discharge the Trustee (or Insurer), Employer, and Plan from further liability on
account thereof.

 



 46

 

 

7.9LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

 

In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant’s
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable may either, at the discretion of the Administrator, be treated as
a Forfeiture or paid directly to an individual retirement account described in
Code Section 408(a) or individual retirement annuity described in Code Section
408(b) pursuant to the Plan. However, the foregoing shall also apply prior to
the later of a Participant’s attainment of age 62 or Normal Retirement Age if,
pursuant to the terms of the Plan, a mandatory distribution may be made to the
Participant without the Participant’s consent and the amount of such
distribution is not more than $1,000. In the event a Participant or Beneficiary
is located subsequent to a Forfeiture, such benefit shall be restored, first
from Forfeitures, if any, and then from an additional Employer contribution if
necessary. However, regardless of the preceding, a benefit which is lost by
reason of escheat under applicable state law is not treated as a Forfeiture for
purposes of this Section nor as an impermissible forfeiture under the Code.

 

7.10RIGHT OF FIRST REFUSALS

 

(a)          If any Participant, the Participant’s Beneficiary or any other
person to whom shares of Company Stock are distributed from the Plan (the
“Selling Participant”) shall, at any time, desire to sell some or all of such
shares (the “Offered Shares”) to a third party (the “Third Party”), the Selling
Participant shall give written notice of such desire to the Employer and the
Administrator, which notice shall contain the number of shares offered for sale,
the proposed terms of the sale and the names and addresses of both the Selling
Participant and Third Party. Both the Trust Fund and the Employer shall each
have the right of first refusal for a period of fourteen (14) days from the date
the Selling Participant gives such written notice to the Employer and the
Administrator (such fourteen (14) day period to run concurrently against the
Trust Fund and the Employer) to acquire the Offered Shares. As between the Trust
Fund and the Employer, the Trust Fund shall have priority to acquire the shares
pursuant to the right of first refusal. The selling price and terms shall be the
same as offered by the Third Party.

 

(b)          If the Trust Fund and the Employer do not exercise their right of
first refusal within the required fourteen (14) day period provided above, the
Selling Participant shall have the right, at any time following the expiration
of such fourteen (14) day period, to dispose of the Offered Shares to the Third
Party; provided, however, that (i) no disposition shall be made to the Third
Party on terms more favorable to the Third Party than those set forth in the
written notice delivered by the Selling Participant above, and (ii) if such
disposition shall not be made to a third party on the terms offered to the
Employer and the Trust Fund, the offered Shares shall again be subject to the
right of first refusal set forth above.

 



 47

 

 

(c)          The closing pursuant to the exercise of the right of first refusal
under Section 7.10(a) above shall take place at such place agreed upon between
the Administrator and the Selling Participant, but not later than ten (10) days
after the Employer or the Trust Fund shall have notified the Selling Participant
of the exercise of the right of first refusal. At such closing, the Selling
Participant shall deliver certificates representing the Offered Shares duly
endorsed in blank for transfer, or with stock powers attached duly executed in
blank with all required transfer tax stamps attached or provided for, and the
Employer or the Trust Fund shall deliver the purchase price, or an appropriate
portion thereof, to the Selling Participant.

 

(d)          Except as provided in this paragraph (d), no Company Stock acquired
with the proceeds of an Exempt Loan complying with the requirements of Section
5.4 hereof shall be subject to a right of first refusal. Company Stock acquired
with the proceeds of an Exempt Loan, which is distributed to a Participant or
Beneficiary, shall be subject to the right of first refusal provided for in
paragraph (a) of this Section only so long as the Company Stock is not publicly
traded. The term “publicly traded” refers to a securities exchange registered
under Section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f) or that
is quoted on a system sponsored by a national securities association registered
under Section 15A(b) of the Securities Exchange Act (15 U.S.C. 780). In
addition, in the case of Company Stock which was acquired with the proceeds of a
loan described in Section 5.4, the selling price and other terms under the right
must not be less favorable to the seller than the greater of the value of the
security determined under Section 6.2, or the purchase price and other terms
offered by a buyer (other than the Employer or the Trust Fund), making a good
faith offer to purchase the security. The right of first refusal must lapse no
later than fourteen (14) days after the security holder gives notice to the
holder of the right that an offer by a third party to purchase the security has
been made. The right of first refusal shall comply with the provisions of
paragraphs (a), (b) and (c) of this Section, except to the extent those
provisions may conflict with the provisions of this paragraph.

 

7.11STOCK CERTIFICATE LEGEND

 

Certificates for shares distributed pursuant to the Plan shall contain the
following legend:

 

“The shares represented by this certificate are transferable only upon
compliance with the terms of The Bank of South Carolina Employee Stock Ownership
Plan effective as of January 1, 1989, which grants to The Bank of South Carolina
a right of first refusal, a copy of said Plan being on file in the office of the
Company.”

 



 48

 

 

7.12NONTERMINABLE PROTECTIONS AND RIGHTS

 

No Company Stock, except as provided in Section 7.11, acquired with the proceeds
of a loan described in Section 5.4 hereof may be subject to a put, call, or
other option, or buy-sell or similar arrangement when held by and when
distributed from the Trust Fund, whether or not the Plan is then an ESOP. The
protections and rights granted in this Section are nonterminable, and such
protections and rights shall continue to exist under the terms of this Plan so
long as any Company Stock acquired with the proceeds of a loan described in
Section 5.4 hereof is held by the Trust Fund or by any Participant or other
person for whose benefit such protections and rights have been created, and
neither the repayment of such loan nor the failure of the Plan to be an ESOP,
nor an amendment of the Plan shall cause a termination of said protections and
rights.

 

7.13QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

 

All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any “alternate payee” under a
“qualified domestic relations order.” Furthermore, a distribution to an
“alternate payee” shall be permitted if such distribution is authorized by a
“qualified domestic relations order,” even if the affected Participant has not
separated from service and has not reached the “earliest retirement age” under
the Plan. For the purposes of this Section, “alternate payee,” “qualified
domestic relations order” and “earliest retirement age” shall have the meaning
set forth under Code Section 414(p).

 

A domestic relations order that otherwise satisfies the requirements for a
qualified domestic relations order (“QDRO”) will not fail to be a QDRO: (i)
solely because the order is issued after, or revises, another domestic relations
order or QDRO; or (ii) solely because of the time at which the order is issued,
including issuance after the Participant’s death. A domestic relations order
described in this paragraph is subject to the same requirements and protections
that apply to QDROs.

 

7.14DIRECT ROLLOVER

 

(a)          This Section applies to distributions made on or after January 1,
2002. Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a “distributee’s” election under this Section, a “distributee”
may elect, at the time and in the manner prescribed by the Administrator, to
have any portion of an “eligible rollover distribution” that is equal to at
least $500 paid directly to an “eligible retirement plan” specified by the
“distributee” in a “direct rollover.”

 



 49

 

 

(b)          For purposes of this Section the following definitions shall apply:

 

(1)          An “eligible rollover distribution” means any distribution
described in Code Section 402(c)(4) and generally includes any distribution of
all or any portion of the balance to the credit of the distributee, except that
an eligible rollover distribution does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the “distributee” or the
joint lives (or joint life expectancies) of the “distributee” and the
“distributee’s” designated beneficiary, or for a specified period of ten (10)
years or more; any distribution to the extent such distribution is required
under Code Section 401(a)(9); the portion of any other distribution(s) that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities); and any other
distribution reasonably expected to total less than $200 during a year. Any
amount that is distributed on account of hardship shall not be an eligible
rollover distribution and the “distributee” may not elect to have any portion of
such a distribution paid directly to an “eligible retirement plan.”

 

(2)          An “eligible retirement plan” is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b) (other than an endowment contract), a qualified trust (an
employees’ trust) described in Code Section 401(a) which is exempt from tax
under Code Section 501(a) and which agrees to separately account for amounts
transferred into such plan from this Plan, an annuity plan described in Code
Section 403(a), an eligible deferred compensation plan described in Code Section
457(b) which is maintained by a state, political subdivision of a state, or any
agency or instrumentality thereof which agrees to separately account for amounts
transferred into such plan from this Plan, and an annuity contract described in
Code Section 403(b) that accepts the distributee’s eligible rollover
distribution. However, in the case of an “eligible rollover” distribution to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity. The definition of eligible retirement
plan shall also apply in the case of a distribution to a surviving spouse, or to
a spouse or former spouse who is the alternate payee under a qualified domestic
relation order, as defined in Code Section 414(p).

 

In addition, a Participant may elect to directly roll over an “eligible rollover
distribution” to a Roth IRA described in Code Section 408A(b).

 

(3)          A “distributee” includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code Section
414(p), are “distributees” with regard to the interest of the spouse or former
spouse.

 



 50

 

 

A nonspouse beneficiary who is a “designated beneficiary” under Code Section
401(a)(9)(E) and the Regulations thereunder, by a direct trustee-to-trustee
transfer (“direct rollover”), may roll over all or any portion of his or her
distribution to an individual retirement account the beneficiary establishes for
purposes of receiving the distribution. In order to be able to roll over the
distribution, the distribution otherwise must be an “eligible rollover
distribution.” If the Participant’s named beneficiary is a trust, the Plan may
make a direct rollover to an individual retirement account on behalf of the
trust, provided the trust satisfies the requirements to be a designated
beneficiary within the meaning of Code Section 401(a)(9)(E). A nonspouse
beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Regulations and other Revenue
Service guidance. If the Participant dies before his or her required beginning
date and the nonspouse Beneficiary rolls over to an IRA the maximum amount
eligible for rollover, the beneficiary may elect to use either the 5-year rule
or the life expectancy rule, pursuant to Regulations Section 1.401(a)(9)-3,
A-4(c), in determining the required minimum distributions from the IRA that
receives the non-spouse beneficiary’s distribution.

 

(4)          A “direct rollover” is a payment by the Plan to the “eligible
retirement plan” specified by the “distributee.”

 

(c)          Participant Notice. A Participant entitled to an eligible rollover
distribution must receive a written explanation of his/her right to a direct
rollover, the tax consequences of not making a direct rollover, and, if
applicable, any available special income tax elections. The notice must be
provided within the same 30-to-180 day timeframe applicable to the Participant
consent notice. The direct rollover notice must be provided to all Participants,
unless the total amount the Participant will receive as a distribution during
the calendar year is expected to be less than $200.

 

7.15CORRECTIVE DISTRIBUTIONS

 

Nothing in this Article shall preclude the Administrator from making a
distribution to a Participant to the extent such distribution is made to correct
a qualification defect in accordance with the correction procedures under the
IRS’s Employee Plans Compliance Resolution System or any other voluntary
compliance programs.

 

ARTICLE VIII
TRUSTEE

 

8.1BASIC RESPONSIBILITIES OF THE TRUSTEE

 

(a)          The Trustee shall have the following categories of
responsibilities:

 

(1)          Consistent with the “funding policy and method” determined by the
Employer, to invest, manage, and control the Plan assets subject, however, to
the direction of the Employer or an Investment Manager appointed by the Employer
or any agent of the Employer;

 



 51

 

 

 

(2)       At the direction of the Administrator, to pay benefits required under
the Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and

 

(3)       To maintain records of receipts and disbursements and furnish to the
Employer and/or Administrator for each Plan Year a written annual report
pursuant to Section 8.7.

 

(b)       In the event that the Trustee shall be directed by the Employer, an
Investment Manager or other agent appointed by the Employer with respect to the
investment of any or all Plan assets, the Trustee shall have no liability with
respect to the investment of such assets, but shall be responsible only to
execute such investment instructions as so directed.

 

(1)       The Trustee shall be entitled to rely fully on the written (or other
form acceptable to the Administrator and the Trustee, including, but not limited
to, voice recorded) instructions of the Employer, or any Fiduciary or
nonfiduciary agent of the Employer, in the discharge of such duties, and shall
not be liable for any loss or other liability, resulting from such direction (or
lack of direction) of the investment of any part of the Plan assets.

 

(2)       The Trustee may delegate the duty of executing such instructions to
any nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.

 

(c)       If there shall be more than one Trustee, they shall act by a majority
of their number, but may authorize one or more of them to sign papers on their
behalf.

 

8.2INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

 

(a)       The Trustee shall invest and reinvest the Trust Fund to keep the Trust
Fund invested without distinction between principal and income and in such
securities or property, real or personal, wherever situated, as the Trustee
shall deem advisable, including, but not limited to, stocks, common or
preferred, open-end or close-end mutual funds, bonds and other evidences of
indebtedness or ownership, and real estate or any interest therein. The Trustee
shall at all times in making investments of the Trust Fund consider, among other
factors, the short and long-term financial needs of the Plan on the basis of
information furnished by the Employer. In making such investments, the Trustee
shall not be restricted to securities or other property of the character
expressly authorized by the applicable law for trust investments; however, the
Trustee shall give due regard to any limitations imposed by the Code or the Act
so that at all times the Plan may qualify as an Employee Stock Ownership Plan
and Trust.

 



52 

 

  

(b)       The Trustee may employ a bank or trust company pursuant to the terms
of its usual and customary bank agency agreement, under which the duties of such
bank or trust company shall be of a custodial, clerical and record-keeping
nature.

 

(c)       In the event the Trustee invests any part of the Trust Fund, pursuant
to the directions of the Administrator, in any shares of stock issued by the
Employer, and the Administrator thereafter directs the Trustee to dispose of
such investment, or any part thereof, under circumstances which, in the opinion
of counsel for the Trustee, require registration of the securities under the
Securities Act of 1933 and/or qualification of the securities under the Blue Sky
laws of any state or states, then the Employer at its own expense, will take or
cause to be taken any and all such action as may be necessary or appropriate to
effect such registration and/or qualification.

 

8.3OTHER POWERS OF THE TRUSTEE

 

The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee’s sole
discretion:

 

(a)       To purchase, or subscribe for, any securities or other property and to
retain the same. In conjunction with the purchase of securities, margin accounts
may be opened and maintained;

 

(b)       Except with respect to Company Stock, to sell, exchange, convey,
transfer, grant options to purchase, or otherwise dispose of any securities or
other property held by the Trustee, by private contract or at public auction. No
person dealing with the Trustee shall be bound to see to the application of the
purchase money or to inquire into the validity, expediency, or propriety of any
such sale or other disposition, with or without advertisement;

 

(c)       To vote upon any stocks, bonds, or other securities; to give general
or special proxies or powers of attorney with or without power of substitution;
to exercise any conversion privileges, subscription rights or other options, and
to make any payments incidental thereto; to oppose, or to consent to, or
otherwise participate in, corporate reorganizations or other changes affecting
corporate securities, and to delegate discretionary powers, and to pay any
assessments or charges in connection therewith; and generally to exercise any of
the powers of an owner with respect to stocks, bonds, securities, or other
property. However, the Trustee shall not vote proxies relating to securities for
which it has not been assigned full investment management responsibilities. In
those cases where another party has such investment authority or discretion, the
Trustee will deliver all proxies to said party who will then have full
responsibility for voting those proxies;

 



53 

 

  

(d)       To cause any securities or other property to be registered in the
Trustee’s own name or in the name of a nominee or in a street name provided such
securities or other property are held on behalf of the Plan by (i) a bank or
trust company, (ii) a broker or dealer registered under the Securities Exchange
Act of 1934, or a nominee of such broker or dealer, or (iii) a clearing agency
as defined in Section 3(a)(23) of the Securities Exchange Act of 1934;

 

(e)       To borrow or raise money for the purposes of the Plan in such amount,
and upon such terms and conditions, as the Trustee shall deem advisable; and for
any sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application of the
money lent or to inquire into the validity, expediency, or propriety of any
borrowing;

 

(f)      To keep such portion of the Trust Fund in cash or cash balances as the
Trustee may, from time to time, deem to be in the best interests of the Plan,
without liability for interest thereon;

 

(g)      To accept and retain for such time as the Trustee may deem advisable
any securities or other property received or acquired as Trustee hereunder,
whether or not such securities or other property would normally be purchased as
investments hereunder;

 

(h)      To make, execute, acknowledge, and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers herein granted;

 

(i)       To settle, compromise, or submit to arbitration any claims, debts, or
damages due or owing to or from the Plan, to commence or defend suits or legal
or administrative proceedings, and to represent the Plan in all suits and legal
and administrative proceedings;

 

(j)       To employ suitable agents and counsel and to pay their reasonable
expenses and compensation, and such agent or counsel may or may not be agent or
counsel for the Employer;

 

(k)       To apply for and procure from responsible insurance companies, to be
selected by the Administrator, as an investment of the Trust Fund such annuity,
or other Contracts (on the life of any Participant) as the Administrator shall
deem proper; to exercise, at any time or from time to time, whatever rights and
privileges may be granted under such annuity, or other Contracts; to collect,
receive, and settle for the proceeds of all such annuity or other Contracts as
and when entitled to do so under the provisions thereof;

 



54 

 

  

(l)        To invest funds of the Trust in time deposits or savings accounts
bearing a reasonable rate of interest or in cash or cash balances without
liability for interest thereon;

 

(m)      To invest in Treasury Bills and other forms of United States government
obligations;

 

(n)       To invest in shares of investment companies registered under the
Investment Company Act of 1940;

 

(o)       To deposit monies in federally insured savings accounts or
certificates of deposit in banks or savings and loan associations;

 

(p)       To vote Company Stock as provided in Section 8.4;

 

(q)       To consent to or otherwise participate in reorganizations,
recapitalizations, consolidations, mergers and similar transactions with respect
to Company Stock or any other securities and to pay any assessments or charges
in connection therewith;

 

(r)       To deposit such Company Stock (but only if such deposit does not
violate the provisions of Section 8.4 hereof) or other securities in any voting
trust, or with any protective or like committee, or with a trustee or with
depositories designated thereby;

 

(s)       Except with respect to Company Stock, to sell or exercise any options,
subscription rights and conversion privileges and to make any payments
incidental thereto;

 

(t)       To exercise any of the powers of an owner, with respect to such
Company Stock and other securities or other property comprising the Trust Fund.
The Administrator, with the Trustee’s approval, may authorize the Trustee to act
on any administrative matter or class of matters with respect to which direction
or instruction to the Trustee by the Administrator is called for hereunder
without specific direction or other instruction from the Administrator;

 

(u)       Except with respect to Company Stock, to sell, purchase and acquire
put or call options if the options are traded on and purchased through a
national securities exchange registered under the Securities Exchange Act of
1934, as amended, or, if the options are not traded on a national securities
exchange, are guaranteed by a member firm of the New York Stock Exchange
regardless of whether such options are covered; and

 

(v)       To do all such acts and exercise all such rights and privileges,
although not specifically mentioned herein, as the Trustee may deem necessary to
carry out the purposes of the Plan.

 



55 

 

  

8.4VOTING COMPANY STOCK

 

The Trustee shall vote all Company Stock held by it as part of the Plan assets.
Provided, however, that if any agreement entered into by the Trust provides for
voting of any shares of Company Stock pledged as security for any obligation of
the Plan, then such shares of Company Stock shall be voted in accordance with
such agreement. If the Trustee does not timely receive voting directions from a
Participant or Beneficiary with respect to any Company Stock allocated to that
Participant’s or Beneficiary’s Company Stock Account, the Trustee shall vote
such Company Stock.

 

Notwithstanding the foregoing, if the Employer has a registration-type class of
securities, each Participant or Beneficiary shall be entitled to direct the
Trustee as to the manner in which the Company Stock which is entitled to vote
and which is allocated to the Company Stock Account of such Participant or
Beneficiary is to be voted. If the Employer does not have a registration-type
class of securities, each Participant or Beneficiary in the Plan shall be
entitled to direct the Trustee as to the manner in which voting rights on shares
of Company Stock which are allocated to the Company Stock Account of such
Participant or Beneficiary are to be exercised with respect to any corporate
matter which involves the voting of such shares with respect to the approval or
disapproval of any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all assets of
a trade or business, or such similar transaction as prescribed in Regulations.
For purposes of this Section the term “registration-type class of securities”
means: (A) a class of securities required to be registered under Section 12 of
the Securities Exchange Act of 1934; and (B) a class of securities which would
be required to be so registered except for the exemption from registration
provided in subsection (g)(2)(H) of such Section 12.

 

If the Employer does not have a registration-type class of securities and the
by-laws of the Employer require the Plan to vote an issue in a manner that
reflects a one-man, one-vote philosophy, each Participant or Beneficiary shall
be entitled to cast one vote on an issue and the Trustee shall vote the shares
held by the Plan in proportion to the results of the votes cast on the issue by
the Participants and Beneficiaries.

 

8.5DUTIES OF THE TRUSTEE REGARDING PAYMENTS

 

At the direction of the Administrator, the Trustee shall, from time to time, in
accordance with the terms of the Plan, make payments out of the Trust Fund. The
Trustee shall not be responsible in any way for the application of such
payments.

 

8.6TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES

 

The Trustee shall be paid such reasonable compensation as set forth in the
Trustee’s fee schedule (if the Trustee has such a schedule) or as agreed upon in
writing by the Employer and the Trustee. However, an individual serving as
Trustee who already receives full-time pay from the Employer shall not receive
compensation from the Plan. In addition, the Trustee shall be reimbursed for any
reasonable expenses, including reasonable counsel fees incurred by it as
Trustee. Such compensation and expenses shall be paid from the Trust Fund unless
paid or advanced by the Employer. All taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon, or in respect of, the
Trust Fund or the income thereof, shall be paid from the Trust Fund.

 



56 

 



 

8.7ANNUAL REPORT OF THE TRUSTEE

 

(a)       Within a reasonable period of time after the later of the Anniversary
Date or receipt of the Employer contribution for each Plan Year, the Trustee, or
its agent, shall furnish to the Employer and Administrator a written statement
of account with respect to the Plan Year for which such contribution was made
setting forth:

 

(1)       the net income, or loss, of the Trust Fund;

 

(2)       the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets;

 

(3)       the increase, or decrease, in the value of the Trust Fund;

 

(4)       all payments and distributions made from the Trust Fund; and

 

(5)       such further information as the Trustee and/or Administrator deems
appropriate.

 

(b)       The Employer, promptly upon its receipt of each such statement of
account, shall acknowledge receipt thereof in writing and advise the Trustee
and/or Administrator of its approval or disapproval thereof. Failure by the
Employer to disapprove any such statement of account within thirty (30) days
after its receipt thereof shall be deemed an approval thereof. The approval by
the Employer of any statement of account shall be binding on the Employer and
the Trustee as to all matters contained in the statement to the same extent as
if the account of the Trustee had been settled by judgment or decree in an
action for a judicial settlement of its account in a court of competent
jurisdiction in which the Trustee, the Employer and all persons having or
claiming an interest in the Plan were parties. However, nothing contained in
this Section shall deprive the Trustee of its right to have its accounts
judicially settled if the Trustee so desires.

 

8.8AUDIT

 

(a)       If an audit of the Plan’s records shall be required by the Act and the
regulations thereunder for any Plan Year, the Administrator shall direct the
Trustee to engage on behalf of all Participants an independent qualified public
accountant for that purpose. Such accountant shall, after an audit of the books
and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustee a report of the audit setting forth the
accountant’s opinion as to whether any statements, schedules or lists that are
required by Act Section 103 or the Secretary of Labor to be filed with the
Plan’s annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.

 



57 

 

 

(b)       All auditing and accounting fees shall be an expense of and may, at
the election of the Employer, be paid from the Trust Fund.

 

(c)       If some or all of the information necessary to enable the
Administrator to comply with Act Section 103 is maintained by a bank, insurance
company, or similar institution, regulated, supervised, and subject to periodic
examination by a state or federal agency, then it shall transmit and certify the
accuracy of that information to the Administrator as provided in Act Section
103(b) within one hundred twenty (120) days after the end of the Plan Year or by
such other date as may be prescribed under regulations of the Secretary of
Labor.

 

8.9RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

 

(a)       Unless otherwise agreed to by both the Trustee and the Employer, a
Trustee may resign at any time by delivering to the Employer, at least thirty
(30) days before its effective date, a written notice of resignation.

 

(b)       Unless otherwise agreed to by both the Trustee and the Employer, the
Employer may remove a Trustee at any time by delivering to the Trustee, at least
thirty (30) days before its effective date, a written notice of such Trustee’s
removal.

 

(c)       Upon the death, resignation, incapacity, or removal of any Trustee, a
successor may be appointed by the Employer; and such successor, upon accepting
such appointment in writing and delivering same to the Employer, shall, without
further act, become vested with all the powers and responsibilities of the
predecessor as if such successor had been originally named as a Trustee herein.
Until such a successor is appointed, the remaining Trustee or Trustees shall
have full authority to act under the terms of the Plan.

 

(d)       The Employer may designate one or more successors prior to the death,
resignation, incapacity, or removal of a Trustee. In the event a successor is so
designated by the Employer and accepts such designation, the successor shall,
without further act, become vested with all the powers and responsibilities of
the predecessor as if such successor had been named as Trustee herein
immediately upon the death, resignation, incapacity, or removal of the
predecessor.

 



58 

 

 

(e)       Whenever any Trustee hereunder ceases to serve as such, the Trustee
shall furnish to the Employer and Administrator a written statement of account
with respect to the portion of the Plan Year during which the individual or
entity served as Trustee. This statement shall be either (i) included as part of
the annual statement of account for the Plan Year required under Section 8.7 or
(ii) set forth in a special statement. Any such special statement of account
should be rendered to the Employer no later than the due date of the annual
statement of account for the Plan Year. The procedures set forth in Section 8.7
for the approval by the Employer of annual statements of account shall apply to
any special statement of account rendered hereunder and approval by the Employer
of any such special statement in the manner provided in Section 8.7 shall have
the same effect upon the statement as the Employer’s approval of an annual
statement of account. No successor to the Trustee shall have any duty or
responsibility to investigate the acts or transactions of any predecessor who
has rendered all statements of account required by Section 8.7 and this
subparagraph.

 

8.10TRANSFER OF INTEREST

 

Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the Vested interest, if any, of a
Participant to another trust forming part of a pension, profit sharing or stock
bonus plan maintained by such Participant’s new employer and represented by said
employer in writing as meeting the requirements of Code Section 401(a), provided
that the trust to which such transfers are made permits the transfer to be made.

 

ARTICLE IX



AMENDMENT, TERMINATION AND MERGERS

 

9.1AMENDMENT

 

(a)       The Employer shall have the right at any time to amend this Plan
subject to the limitations of this Section. However, any amendment which affects
the rights, duties or responsibilities of the Trustee or Administrator, may only
be made with the Trustee’s or Administrator’s written consent. Any such
amendment shall become effective as provided therein upon its execution. The
Trustee shall not be required to execute any such amendment unless the amendment
affects the duties of the Trustee hereunder.

 

(b)       No amendment to the Plan shall be effective if it authorizes or
permits any part of the Trust Fund (other than such part as is required to pay
taxes and administration expenses) to be used for or diverted to any purpose
other than for the exclusive benefit of the Participants or their Beneficiaries
or estates; or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.

 



59 

 

 

(c)       Except as permitted by Regulations (including Regulation 1.411(d)-4)
or other IRS guidance, no Plan amendment or transaction having the effect of a
Plan amendment (such as a merger, plan transfer or similar transaction) shall be
effective if it eliminates or reduces any “Section 411(d)(6) protected benefit”
or adds or modifies conditions relating to “Section 411(d)(6) protected
benefits” which results in a further restriction on such benefit unless such
“Section 411(d)(6) protected benefits” are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
“Section 411(d)(6) protected benefits” are benefits described in Code Section
411(d)(6)(A), early retirement benefits and retirement-type subsidies, and
optional forms of benefit.

 

9.2TERMINATION

 

(a)       The Employer shall have the right at any time to terminate the Plan by
delivering to the Trustee and Administrator written notice of such termination.
Upon any full or partial termination, all amounts credited to the affected
Participants’ Accounts shall become 100% Vested as provided in Section 7.4 and
shall not thereafter be subject to forfeiture, and all unallocated amounts
(other than the Unallocated Suspense Account), including Forfeitures, shall be
allocated to the accounts of all Participants in accordance with the provisions
hereof.

 

(b)       Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Sections 7.5 and 7.6. Except
as permitted by Regulations, the termination of the Plan shall not result in the
reduction of “Section 411(d)(6) protected benefits” in accordance with Section
9.1(c).

 

9.3MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

 

This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any “Section 411(d)(6) protected
benefits” in accordance with Section 9.1(c).

 

ARTICLE X
TOP HEAVY

 

10.1TOP HEAVY PLAN REQUIREMENTS

 

For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 7.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.3 of the Plan.

 



60 

 

  

10.2DETERMINATION OF TOP HEAVY STATUS

 

(a)          This Plan shall be a Top Heavy Plan for any Plan Year in which, as
of the “determination date,” (1) the Present Value of Accrued Benefits of Key
Employees and (2) the sum of the Aggregate Accounts of Key Employees under this
Plan and all plans of an Aggregation Group, exceeds sixty percent (60%) of the
Present Value of Accrued Benefits and the Aggregate Accounts of all Key and
Non-Key Employees under this Plan and all plans of an Aggregation Group.

 

If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant’s Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Former Participant has not performed any services
for any Employer maintaining the Plan at any time during the one-year period
ending on the “determination date,” any accrued benefit for such Participant or
Former Participant shall not be taken into account for the purposes of
determining whether this Plan is a Top Heavy Plan.

 

(b)          Aggregate Account: A Participant’s Aggregate Account as of the
“determination date” is the sum of:

 

(1)          the Participant’s Account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the “determination date.”
However, with respect to Employees not performing services for the Employer
during the year ending on the “determination date,” the Participant’s Account
balance as of the most recent valuation occurring within a twelve (12) month
period ending on the “determination date” shall not be taken into account for
purposes of this Section.

 

(2)          an adjustment for any contributions due as of the “determination
date.” Such adjustment shall be the amount of any contributions actually made
after the Valuation Date but due on or before the “determination date,” except
for the first Plan Year when such adjustment shall also reflect the amount of
any contributions made after the “determination date” that are allocated as of a
date in that first Plan Year.

 

(3)          any Plan distributions made within the Plan Year that includes the
“determination date” or, with respect to distributions made for a reason other
than severance from employment, disability or death, within the five (5)
preceding Plan Years. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of
distributions made after the Valuation Date and prior to the “determination
date,” such distributions are not included as distributions for top heavy
purposes to the extent that such distributions are already included in the
Participant’s Aggregate Account balance as of the Valuation Date.

 



61 

 

 

(4)          any Employee contributions, whether voluntary or mandatory.
However, amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant’s
Aggregate Account balance.

 

(5)          with respect to unrelated rollovers and plan-to-plan transfers
(ones which are both initiated by the Employee and made from a plan maintained
by one employer to a plan maintained by another employer), if this Plan provides
the rollovers or plan-to-plan transfers, it shall always consider such rollovers
or plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.

 

(6)          with respect to related rollovers and plan-to-plan transfers (ones
either not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.

 

(7)          For the purposes of determining whether two employers are to be
treated as the same employer in (5) and (6) above, all employers aggregated
under Code Sections 414(b), (c), (m) and (o) are treated as the same employer.

 

(c)          “Aggregation Group” means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

 

(1)          Required Aggregation Group: In determining a Required Aggregation
Group hereunder, each plan of the Employer in which a Key Employee is a
participant in the Plan Year containing the Determination Date or any of the
four preceding Plan Years, and each other plan of the Employer which enables any
plan in which a Key Employee participates to meet the requirements of Code
Sections 401(a)(4) or 410, will be required to be aggregated. Such group shall
be known as a Required Aggregation Group.

 



62 

 

  

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

 

(2)          Permissive Aggregation Group: The Employer may also include any
other plan not required to be included in the Required Aggregation Group,
provided the resulting group, taken as a whole, would continue to satisfy the
provisions of Code Sections 401(a)(4) and 410. Such group shall be known as a
Permissive Aggregation Group.

 

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.

 

(3)          Only those plans of the Employer in which the Determination Dates
fall within the same calendar year shall be aggregated in order to determine
whether such plans are Top Heavy Plans.

 

(4)          An Aggregation Group shall include any terminated plan of the
Employer if it was maintained within the last five (5) years ending on the
Determination Date.

 

(d)         “Determination date” means (a) the last day of the preceding Plan
Year, or (b) in the case of the first Plan Year, the last day of such Plan Year.

 

(e)          Present Value of Accrued Benefit: In the case of a defined benefit
plan, the Present Value of Accrued Benefit for a Participant other than a Key
Employee, shall be as determined using the single accrual method used for all
plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code Section 411(b)(1)(C). The
determination of the Present Value of Accrued Benefit shall be determined as of
the most recent valuation date that falls within or ends with the 12-month
period ending on the Determination Date except as provided in Code Section 416
and the Regulations thereunder for the first and second plan years of a defined
benefit plan.

 

(f)           “Top Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:

 

(1)          the Present Value of Accrued Benefits of Key Employees under all
defined benefit plans included in the group, and

 



63 

 

  

(2)           the Aggregate Accounts of Key Employees under all defined
contribution plans included in the group, exceeds sixty percent (60%) of a
similar sum determined for all Participants.





 

ARTICLE XI
MISCELLANEOUS

 

11.1PARTICIPANT’S RIGHTS

 

This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan.

 

11.2ALIENATION

 

(a)           Subject to the exceptions provided below, and as otherwise
permitted by the Code and Act, no benefit which shall be payable out of the
Trust Fund to any person (including a Participant or the Participant’s
Beneficiary) shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any such
person, nor shall it be subject to attachment or legal process for or against
such person, and the same shall not be recognized by the Trustee, except to such
extent as may be required by law.

 

(b)           Subsection (a) shall not apply to a “qualified domestic relations
order” defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984. The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders. Further, to the extent
provided under a “qualified domestic relations order,” a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.

 

(c)           Subsection (a) shall not apply to an offset to a Participant’s
accrued benefit against an amount that the Participant is ordered or required to
pay the Plan with respect to a judgment, order, or decree issued, or a
settlement entered into in accordance with Code Sections 401(a)(13)(C) and (D).

 



64 

 

  

11.3CONSTRUCTION OF PLAN

 

This Plan and Trust shall be construed and enforced according to the Code, the
Act and the laws of the State of South Carolina, other than its laws respecting
choice of law, to the extent not pre-empted by the Act.

 

11.4GENDER AND NUMBER

 

Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.

 

11.5LEGAL ACTION

 

In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney’s fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable provided there has been no breach of fiduciary duty by the party
seeking reimbursement.

 

11.6PROHIBITION AGAINST DIVERSION OF FUNDS

 

(a)           Except as provided below and otherwise specifically permitted by
law, it shall be impossible by operation of the Plan or of the Trust, by
termination of either, by power of revocation or amendment, by the happening of
any contingency, by collateral arrangement or by any other means, for any part
of the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants, or their
Beneficiaries.

 

(b)          In the event the Employer shall make an excessive contribution
under a mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may
demand repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.

  



65 

 

 

(c)          Except for Section 4.1(b), any contribution by the Employer to the
Trust Fund is conditioned upon the deductibility of the contribution by the
Employer under the Code and, to the extent any such deduction is disallowed, the
Employer may, within one (1) year following the final determination of the
disallowance, whether by agreement with the Internal Revenue Service or by final
decision of a competent jurisdiction, demand repayment of such disallowed
contribution and the Trustee shall return such contribution within one (1) year
following the disallowance. Earnings of the Plan attributable to the
contribution may not be returned to the Employer, but any losses attributable
thereto must reduce the amount so returned.

 

11.7EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE

 

The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.

 

11.8INSURER’S PROTECTIVE CLAUSE

 

Except as otherwise agreed upon in writing between the Employer and the insurer,
an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.

 

11.9RECEIPT AND RELEASE FOR PAYMENTS

 

Any payment to any Participant, the Participant’s legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.

 

11.10ACTION BY THE EMPLOYER

 

Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.

 



66 

 

 

11.11NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

 

The “named Fiduciaries” of this Plan are (1) the Employer, (2) the Administrator
and (3) the Trustee, and (4) any Investment Manager appointed hereunder. The
named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under the Plan
including, but not limited to, any agreement allocating or delegating their
responsibilities, the terms of which are incorporated herein by reference. In
general, the Employer shall have the sole responsibility for making the
contributions provided for under Section 4.1; and shall have the authority to
appoint and remove the Trustee and the Administrator; to formulate the Plan’s
“funding policy and method;” and to amend or terminate, in whole or in part, the
Plan. The Administrator shall have the sole responsibility for the
administration of the Plan, including, but not limited to, the items specified
in Article II of the Plan, as the same may be allocated or delegated thereunder.
The Trustee shall have the sole responsibility of management of the assets held
under the Trust, except to the extent directed pursuant to Article II or with
respect to those assets, the management of which has been assigned to an
Investment Manager, who shall be solely responsible for the management of the
assets assigned to it, all as specifically provided in the Plan. Each named
Fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of the Plan, authorizing
or providing for such direction, information or action. Furthermore, each named
Fiduciary may rely upon any such direction, information or action of another
named Fiduciary as being proper under the Plan, and is not required under the
Plan to inquire into the propriety of any such direction, information or action.
It is intended under the Plan that each named Fiduciary shall be responsible for
the proper exercise of its own powers, duties, responsibilities and obligations
under the Plan as specified or allocated herein. No named Fiduciary shall
guarantee the Trust Fund in any manner against investment loss or depreciation
in asset value. Any person or group may serve in more than one Fiduciary
capacity.

 

11.12HEADINGS

 

The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.

 

11.13ELECTRONIC MEDIA

 

The Administrator may use telephonic or electronic media to satisfy any notice
requirements required by this Plan, to the extent permissible under regulations
(or other generally applicable guidance). In addition, a Participant’s consent
to an immediate distribution may be provided through telephonic or electronic
means, to the extent permissible under regulations (or other generally
applicable guidance). The Administrator also may use telephonic or electronic
media to conduct plan transactions such as enrolling participants, making (and
changing) deferral elections, electing (and changing) investment allocations,
applying for Plan loans, and other transactions, to the extent permissible under
regulations (or other generally applicable guidance).

 

11.14PLAN CORRECTION

 

The Administrator in conjunction with the Employer may undertake such correction
of Plan errors as the Administrator deems necessary, including correction to
preserve tax qualification of the Plan under Code Section 401(a) or to correct a
fiduciary breach under the Act. Without limiting the Administrator’s authority
under the prior sentence, the Administrator, as it determines to be reasonable
and appropriate, may undertake correction of Plan document, operational,
demographic and employer eligibility failures under a method described in the
Plan or under the IRS Employee Plans Compliance Resolution System (“EPCRS”) or
any successor program to EPCRS. The Administrator, as it determines to be
reasonable and appropriate, also may undertake or assist the appropriate
fiduciary or plan official in undertaking correction of a fiduciary breach,
including correction under the DOL Voluntary Fiduciary Correction Program
(“VFC”) or any successor program to VFC.

 



67 

 

 

11.15APPROVAL BY INTERNAL REVENUE SERVICE

 

Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification filed by or on behalf of the Plan by the time prescribed by
law for filing the Employer’s return for the taxable year in which the Plan is
adopted, or such later date that the Secretary of the Treasury may prescribe,
the Commissioner of Internal Revenue Service or the Commissioner’s delegate
should determine that the Plan does not initially qualify as a tax-exempt plan
under Code Sections 401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan by the Employer, less expenses
paid, shall be returned within one (1) year and the Plan shall terminate, and
the Trustee shall be discharged from all further obligations. If the
disqualification relates to an amended plan, then the Plan shall operate as if
it had not been amended.

 

11.16UNIFORMITY

 

All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner. In the event of any conflict between the terms of this
Plan and any Contract purchased hereunder, the Plan provisions shall control.

 

11.17SECURITIES AND EXCHANGE COMMISSION APPROVAL

 

The Employer may request an interpretative letter from the Securities and
Exchange Commission stating that the transfers of Company Stock contemplated
hereunder do not involve transactions requiring a registration of such Company
Stock under the Securities Act of 1933. In the event that a favorable
interpretative letter is not obtained, the Employer reserves the right to amend
the Plan and Trust retroactively to their Effective Dates in order to obtain a
favorable interpretative letter or to terminate the Plan.

 



68 

 





 

IN WITNESS WHEREOF, this Plan has been executed the day and year first above
written.

  

  The Bank of South Carolina       By     EMPLOYER REPRESENTATIVE         By:  
        TRUSTEE - Fleetwood S. Hassell       TRUSTEE - Douglas H. Sass      
TRUSTEE - Sheryl G. Sharry       TRUSTEE - Eugene H. Walpole, IV



69 

 

 

CERTIFICATE OF CORPORATE RESOLUTION

 

The undersigned Secretary of The Bank of South Carolina (the Corporation) hereby
certifies that the following resolutions were duly adopted by the board of
directors of the Corporation on _____________________, and that such resolutions
have not been modified or rescinded as of the date hereof:





 

RESOLVED, that the form of amended Employee Stock Ownership Plan and Trust
effective January 1, 2017, presented to this meeting is hereby approved and
adopted and that the proper officers of the Corporation are hereby authorized
and directed to execute and deliver to the Trustee of the Plan one or more
counterparts of the Plan.

 

RESOLVED, that for purposes of the limitations on contributions and benefits
under the Plan, prescribed by Section 415 of the Internal Revenue Code, the
“limitation year” shall be the Plan Year.

 

RESOLVED, that not later than the due date (including extensions hereof) of the
Corporation’s federal income tax return for each of its fiscal years hereafter,
the Corporation shall contribute to the Plan for each such fiscal year such
amount as shall be determined by the board of directors of the Corporation and
that the Treasurer of the Corporation is authorized and directed to pay such
contribution to the Trustee of the Plan in cash or property and to designate to
the Trustee the year for which such contribution is made.

 

RESOLVED, that the proper officers of the Corporation shall act as soon as
possible to notify the employees of the Corporation of the adoption of the
Employee Stock Ownership Plan by delivering to each employee a copy of the
summary description of the Plan in the form of the Summary Plan Description
presented to this meeting, which form is hereby approved.

 

The undersigned further certifies that attached hereto as Exhibits A, B and C,
respectively, are true copies of The Bank of South Carolina Employee Stock
Ownership Plan as amended and restated, Summary Plan Description and Funding
Policy and Method approved and adopted in the foregoing resolutions.



        Secretary           Date  



 



 

 

  

THE BANK OF SOUTH CAROLINA

EMPLOYEE STOCK OWNERSHIP PLAN

 

FUNDING POLICY AND METHOD

 

A pension benefit plan (as defined in the Employee Retirement Income Security
Act of 1974) has been adopted by the company for the purpose of rewarding long
and loyal service to the company by providing to employees additional financial
security at retirement. Incidental benefits are provided in the case of
disability, death or other termination of employment.

 

Since the principal purpose of the plan is to provide benefits at normal
retirement age, the principal goal of the investment of the funds in the plan
should be both security and long-term stability with moderate growth
commensurate with the anticipated retirement dates of participants. Investments,
other than “fixed dollar” investments, should be included among the plan’s
investments to prevent erosion by inflation. However, investments should be
sufficiently liquid to enable the plan, on short notice, to make some
distributions in the event of the death or disability of a participant.

 



 

 

